 



Exhibit 10.1
AMENDED AND RESTATED
SETTLEMENT AGREEMENT
February 28, 2008
by and among
Solutia Inc.,
Monsanto Company,
and
SFC LLC

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
Article I Definitions
    2  
Section 1.01 General
    2  
Section 1.02 Interpretation
    12  
 
       
Article II Funding Co
    13  
Section 2.01 Funding Co
    13  
Section 2.02 Establishment of Accounts
    13  
Section 2.03 Deposit of Funds
    14  
Section 2.04 Investment of the Funds
    14  
 
       
Article III Environmental Remediation
    14  
Section 3.01 Retained Sites
    14  
Section 3.02 Legacy Sites
    15  
Section 3.03 Certain Waste Sites
    15  
Section 3.04 Shared Sites
    15  
Section 3.05 Third Party Recoveries
    21  
Section 3.06 No Admission of Liability to Other Persons
    22  
Section 3.07 Cooperation
    23  
 
       
Article IV Disbursements
    23  
Section 4.01 Disbursements
    23  
 
       
Article V Indemnification
    24  
Section 5.01 Indemnification Obligations of Solutia
    24  
Section 5.02 Indemnification Obligations of Monsanto
    25  
Section 5.03 Manner of Payment
    25  
Section 5.04 Indemnification Claims
    26  
Section 5.05 Third Party Claims
    26  
Section 5.06 Subrogation
    27  
Section 5.07 Subsidiary Guarantees
    27  
 
       
Article VI Certain Tax Matters
    28  
Section 6.01 Net Operating Loss Carryforwards
    28  
Section 6.02 Treatment of Funding Co
    28  
Section 6.03 Treatment of Earnings of Funding Co
    28  
Section 6.04 Distributions by Funding Co
    28  
Section 6.05 Contribution to the Retiree Trust
    28  
Section 6.06 Treatment of Environmental Remediation
    28  
Section 6.07 Effect of the Agreement
    29  
Section 6.08 Cooperation
    29  
 
       
Article VII Covenants
    29  
Section 7.01 Further Assurances
    29  
Section 7.02 Business Combinations; Transfers of Covered Sites
    29  
Section 7.03 Cooperation and Access
    30  

i



--------------------------------------------------------------------------------



 



         
Section 7.04 Confidentiality
    30  
Section 7.05 Power of Attorney
    31  
Section 7.06 Insurance
    31  
Section 7.07 Funding Co As Party Hereto
    32  
 
       
Article VIII Representations and Warranties
    32  
Section 8.01 Representations and Warranties of Monsanto
    32  
Section 8.02 Representations and Warranties of Solutia
    32  
Section 8.03 Representations and Warranties of Funding Co
    33  
Section 8.04 No Additional Representations or Warranties
    33  
 
       
Article IX Dispute Resolution
    34  
Section 9.01 Agreement to Arbitrate
    34  
Section 9.02 Bankruptcy Court Jurisdiction
    34  
Section 9.03 Procedures
    34  
 
       
Article X Miscellaneous
    35  
Section 10.01 Effectiveness
    35  
Section 10.02 Expenses
    35  
Section 10.03 Governing Law
    35  
Section 10.04 Notices
    36  
Section 10.05 Amendment and Modification
    37  
Section 10.06 Successors and Assigns; No Third Party Beneficiaries
    37  
Section 10.07 Counterparts
    37  
Section 10.08 Legal Enforceability
    37  
Section 10.09 Complete Agreement
    37  

ii



--------------------------------------------------------------------------------



 



Appendices:
Appendix A — Retained Sites
Appendix B — Legacy Sites
Appendix C — Shared Sites

iii



--------------------------------------------------------------------------------



 



Schedules:
Schedule 8.01(d)

iv



--------------------------------------------------------------------------------



 



Exhibits:

         
Exhibit A
  -   Not Used
Exhibit B
  -   Anniston Consent Decree
Exhibit C
  -   Anniston Settlement Agreement
Exhibit D
  -   Anniston Side Letter
Exhibit E
  -   Plan
Exhibit F
  -   Form of Services Agreement
Exhibit G1
  -   Form of Solutia Deferred Payment Note
Exhibit G2
  -   Form of Solutia Deferred NRD Note
Exhibit H
  -   Not Used
Exhibit I
  -   Environmental Committee Charter
Exhibit J
  -   Form of Solutia Subsidiary Guaranties
Exhibit K
  -   Krummrich Restricted Properties
Exhibit L
  -   Not Used
Exhibit M
  -   Form of Power of Attorney
Exhibit N
  -   Form of Pharmacia Indemnity Agreement
Exhibit O1
  -   Form of SFC LLC Charter
Exhibit O2
  -   Form of SFC LLC Operating Agreement
Exhibit P
  -   Form of Retiree Trust Agreement
Exhibit Q1
  -   Anniston Plant
Exhibit Q2
  -   Krummrich Plant
Exhibit R
  -   Form of Registration Rights Agreement
Exhibit S
  -   Distribution Agreement
Exhibit T
  -   Form of Transition Services Agreement

v



--------------------------------------------------------------------------------



 



SETTLEMENT AGREEMENT
     This SETTLEMENT AGREEMENT (this “Agreement”) is made as of February 28,
2008 by and among Solutia Inc., a Delaware corporation (“Solutia”) Monsanto
Company (“Monsanto”) and SFC LLC, a Delaware limited liability company directly
and wholly owned by Solutia (“Funding Co”).
RECITALS
     WHEREAS, Solutia was created as a subsidiary of Pharmacia Corporation,
formerly known as Monsanto Company (“Pharmacia”), to operate Pharmacia’s
chemicals business and was spun off to shareholders (the “Solutia Spinoff”)
effective as of September 1, 1997 (the “Solutia Spinoff Date”).
     WHEREAS, in connection with the Solutia Spinoff, Solutia and Pharmacia
entered into the Distribution Agreement, setting forth the allocation of the
liabilities between Solutia and Pharmacia relating to Pharmacia’s historical
chemicals business.
     WHEREAS, Monsanto was created as a subsidiary of Pharmacia to operate
Pharmacia’s agricultural business and was spun off to shareholders (the
“Monsanto Spinoff”) on September 1, 2000 (the “Monsanto Spinoff Date”).
     WHEREAS, in connection with the Monsanto Spinoff, Monsanto agreed to
indemnify Pharmacia in the event and to the extent that Solutia failed to
perform or discharge certain of its liabilities under the Distribution
Agreement.
     WHEREAS, on July 1, 2002, Pharmacia, Monsanto and Solutia entered into an
amendment to the Distribution Agreement, whereby Solutia agreed to indemnify
Monsanto for losses suffered by Monsanto as a result of Solutia’s failure or
inability to fulfill its obligations to Pharmacia under the Distribution
Agreement.
     WHEREAS, on December 17, 2003 (the “Petition Date”), Solutia commenced a
case (“Solutia Chapter 11 Case”) with the Bankruptcy Court under chapter 11 of
the Bankruptcy Code.
     WHEREAS, on February 14, 2006, Solutia originally filed a plan of
reorganization with the Bankruptcy Court.
     WHEREAS, on May 16, 2007, Solutia filed its First Amended Joint Plan of
Reorganization with the Bankruptcy Court.
     WHEREAS, on July 9, 2007, Solutia filed its Second Amended Joint Plan of
Reorganization with the Bankruptcy Court.
     WHEREAS, on July 25, 2007, submitted its Third Amended Joint Plan of
Reorganization to the Bankruptcy Court.

 



--------------------------------------------------------------------------------



 



     WHEREAS, on August 10, 2007, Solutia submitted its Fourth Amended Joint
Plan of Reorganization to the Bankruptcy Court.
     WHEREAS, on October 22, 2007, Solutia filed its Fifth Amended Joint Plan of
Reorganization, dated October 19, 2007, with the Bankruptcy Court.
     WHEREAS, on November 29, 2007, the Bankruptcy Court entered an order
confirming the Fifth Amended Joint Plan of Reorganization (as such plan was
modified by such order).
     WHEREAS, Monsanto has paid in excess of $50 million in Environmental
Liability Costs with respect to the Shared Sites (as defined herein) since the
Petition Date (such $50 million amount, the “Monsanto Payment”).
     WHEREAS, this Agreement, the Plan and the Retiree Settlement Agreement
constitute a single integrated settlement agreement, and together set forth the
terms of a settlement (the “Settlement”) between and among Solutia, Monsanto,
Pharmacia, the Retirees’ Committee, the Creditors’ Committee and the Ad Hoc
Trade Committee.
     WHEREAS, in connection with the Settlement, Monsanto will receive, as set
forth in the Plan, up to one hundred seventy five million dollars ($175 million)
in cash and/or up to seventeen percent (17%) of Solutia’s New Common Stock in
exchange for, among other things, Monsanto’s agreement to be financially
responsible for (i) the Legacy Tort Claims (as defined herein), (ii) all
Environmental Liabilities related to the Legacy Sites (as defined herein), and
(iii) Monsanto’s share of the Shared Payments (as defined herein).
     WHEREAS, in accordance with the Plan and the terms of this Agreement, the
Distribution Agreement constitutes a prepetition, non-executory contract and,
subject to the Parties’ obligations under the Plan, this Agreement and the Plan
Documents, is superseded and, on the Effective Date, of no further force and
effect.
     WHEREAS, this Agreement, the Plan and the Plan Documents supersede the
Distribution Agreement and the Settlement Agreement dated August 10, 2007 and
the Settlement Agreement dated October 15, 2007 and set out the relationship
among the parties hereto.
     WHEREAS, on the Effective Date, Solutia and Monsanto will enter into a
registration rights agreement (the “Registration Rights Agreement”)
substantially in the form annexed hereto as Exhibit R.
     NOW, THEREFORE, in consideration of the promises and mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency whereof are hereby acknowledged, the parties agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.01 General. As used in this Agreement, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

2



--------------------------------------------------------------------------------



 



     “AAA” has the meaning set forth in Section 9.03.
     “Action” means any demand, action, suit, countersuit, arbitration, inquiry,
proceeding or investigation by or before any Governmental Authority, court or
any arbitration or mediation tribunal.
     “Ad Hoc Trade Committee” has the meaning assigned to it in the Plan.
     “Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person, where
“control” means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether through the ownership of voting
securities, contract or otherwise; provided, that in no event shall Monsanto,
Pharmacia or Solutia be considered Affiliates of one another.
     “Agreement” has the meaning set forth in the preamble.
     “Agricultural Liabilities” means all liabilities retained by Pharmacia in
the Solutia Spinoff that (i) were transferred to (or assumed by) Monsanto in the
Monsanto Spinoff and (ii) are defined as “Monsanto Liabilities,” as such term is
defined and set forth in the Distribution Agreement (as in effect immediately
prior to the Effective Date), including any and all liabilities related to a
product consisting of a mix of herbicides 2,4 dichlorophenoxyacetic acid and
2,4,5 trichlorophenoxyacetic acid.
     “Anniston Consent Decree” means the Revised Partial Consent Decree, dated
August 4, 2003, entered by the U.S. District Court for the Northern District of
Alabama in Civil Action No. 1:02-CV-0749-UWC, a copy of which is attached hereto
as Exhibit B, and any subsequent modifications to that Decree entered by the
Court.
     “Anniston Restricted Properties” means all properties situated in Calhoun
County, Alabama and owned by Solutia as of the date hereof.
     “Anniston Settlement Agreement” means the agreement among Solutia, Monsanto
and Pharmacia, dated September 9, 2003, a copy of which is attached hereto as
Exhibit C.
     “Anniston Side Letter” means the letter from Pfizer, Inc., the parent
company of Pharmacia, to Solutia, dated August 20, 2003, a copy of which is
attached hereto as Exhibit D.
     “Approval Notice” has the meaning set forth in Section 3.04(d)(v).
     “Approved ELC Amount” has the meaning set forth in Section 3.04(d)(v).
     “Approved Unallocated Amount” has the meaning set forth in Section 4.01(a).
     “Arbitration Act” means the United States Arbitration Act, 9 U.S.C. 1-14,
as amended.
     “Bankruptcy Code” means title 11 of the United States Code as applicable to
the Solutia Chapter 11 Case.

3



--------------------------------------------------------------------------------



 



     “Bankruptcy Court” means the United States Bankruptcy Court for the
Southern District of New York, having jurisdiction over the Solutia Chapter 11
Case and, to the extent of the withdrawal of any reference under section 157 of
title 28 of the United States Code, the United States District Court for the
Southern District of New York.
     “Bankruptcy Rules” means, collectively, the Federal Rules of Bankruptcy
Procedure and the local rules of the Bankruptcy Court, as applicable to the
Solutia Chapter 11 Case.
     “Board” means the Board of Directors of Solutia.
     “Budget” has the meaning set forth in Section 3.04(b).
     “Business Day” means any day other than a Saturday, Sunday or a legal
holiday on which the commercial banks are closed in St. Louis, MO.
     “CEO” has the meaning set forth in Section 9.03.
     “CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended.
     “Charter” has the meaning set forth in Section 3.04(b).
     “Chemicals Liabilities” has the meaning set forth in the Distribution
Agreement.
     “Commercial and Operating Agreements” has the meaning assigned to it in the
Plan.
     “Confidential Information” of any party (a “Confidential Party”) means any
and all information and data (whether written or oral and whatever the form or
storage medium) (a) that a Confidential Party or its Representatives furnishes
to another party or such other party’s Representatives pursuant to this
Agreement; and/or (b) concerning the business or affairs of such Confidential
Party or any of its Affiliates (i) that is nonpublic information, (ii) which is
proprietary to such Confidential Party or any of its Affiliates, (iii) the
disclosure of which could reasonably be expected to cause the Confidential Party
or any of its Affiliates or customers injury or loss of reputation or goodwill,
(iv) that gives, or may give, such Confidential Party or its Affiliates an
advantage over its competitors or (v) is marked by the Confidential Party prior
to its disclosure as “confidential”. Because of the sensitive nature of this
information, the intent of the parties is that the term “Confidential
Information” shall be interpreted as broadly as possible and shall include any
and all data, reports, analyses, compilations, studies, projections, forecasts,
records, technology, methods of doing business, inventions, know-how, designs,
supplier and customer information and all other financial, technical, commercial
or other information concerning the business and affairs of such Confidential
Party, in each case regardless of whether such information or item is marked as
“confidential”. Notwithstanding the foregoing, Confidential Information shall
not include information which (x) is or becomes generally available to the
public other than as a result of a disclosure by any other party or its
Representatives in breach of Section 7.04 hereof, (y) was or becomes available
to any other party on a non-confidential basis from a source other than such
Confidential Party or its Representatives; provided that, to such other party’s
actual knowledge, such source is not prohibited from disclosing such information
to such other party by a contractual, legal or

4



--------------------------------------------------------------------------------



 



fiduciary obligation to such Confidential Party or its Affiliates, or (z) is
independently developed by any other party without violating such other party’s
obligations under this Agreement.
     “Cost Recovery Cases” has the meaning set forth in Section 3.05(a).
     “Covered Site” means any Retained Site, Legacy Site or Shared Site.
     “Creditors’ Committee” has the meaning assigned to it in the Plan.
     “Debtors” has the meaning assigned to it in the Plan.
     “Deferral Notice” has the meaning set forth in Section 3.04(e).
     “Deferred NRD Payment Obligations” has the meaning set forth in Section
3.04(e).
     “Deferred Payment Obligations” has the meaning set forth in
Section 3.04(e).
     “Deposit Account” has the meaning set forth in Section 2.02.
     “Dispute Notice” has the meaning set forth in Section 9.03.
     “Disputed ELC Amount” has the meaning set forth in Section 3.04(d)(v).
     “Disputed Unallocated Amount” has the meaning set forth in Section 4.01(a).
     “Distribution Agreement” means that certain Distribution Agreement, dated
as of September 1, 1997, between Pharmacia and Solutia, as amended through the
date hereof, including by the Amendment dated as of July 1, 2002 by and among
Pharmacia, Monsanto and Solutia, a copy of which is annexed hereto as Exhibit S.
     “Effective Date” has the meaning assigned to it in the Plan.
     “ELC Objection Notice” has the meaning set forth in Section 3.04(d)(v).
     “Environmental Account” has the meaning set forth in Section 2.02.
     “Environmental Committee” has the meaning set forth in Section 3.04(b).
     “Environmental Laws” means all applicable federal, state, local and foreign
statutes, regulations and similar requirements of Governmental Authorities
having the force and effect of law, all judicial and administrative orders and
determinations, and all common law concerning public health or safety, workplace
health and safety, or pollution or protection of the environment, including all
those pertaining to the presence, use, production, generation, handling,
transportation, treatment, storage, disposal, distribution, labeling, testing,
processing, discharge, release, threatened release, control, or cleanup of any
hazardous materials, substances or wastes, chemical substances or mixtures,
pesticides, pollutants, contaminants, toxic chemicals, petroleum products or
byproducts, asbestos, polychlorinated biphenyls, noise or radiation.

5



--------------------------------------------------------------------------------



 



     “Environmental Liability” means any liability (contingent or otherwise,
arising under statute or common law, at law or in equity, and including
liability for response costs or natural resource damages, fines or penalties) or
any investigatory, corrective or remedial obligation arising under Environmental
Law, whether or not discharged by the Solutia Chapter 11 Case, including all
Environmental Liability Costs, any common law liability for Environmental
Remediation and any liability for any NRD Claim.
     “Environmental Liability Costs” means all out-of-pocket costs and expenses
actually incurred (1) to address any Environmental Liability, (2) to perform
(a) Environmental Remediation at any Covered Site mandated by a Governmental
Authority or court and (b) work deemed commercially reasonable by (i) Solutia
with respect to the Retained Sites, (ii) Monsanto with respect to the Legacy
Sites and (iii) the Environmental Committee with respect to the Shared Sites,
(3) in connection with the retention of, or otherwise paid to, (a) consultants,
attorneys, public relations personnel and all other Persons retained to provide
products or services in connection with Environmental Liabilities (including all
Recovery Costs) or (b) contractors performing Environmental Remediation, (4) for
or in connection with land acquisition or easements for Environmental
Remediation, (5) for materials and equipment procured for Environmental
Remediation and (6) for or in connection with providing financial assurance
required under Environmental Law for these sites; provided that “Environmental
Liability Costs” shall not include salaries and overhead of (x) Solutia
employees providing Environmental Remediation services for Retained Sites and
Shared Sites and (y) Monsanto employees providing Environmental Remediation
services for Legacy Sites and Shared Sites.
     “Environmental Reimbursement Statement” has the meaning set forth in
Section 3.04(d).
     “Environmental Remediation” means any environmental investigatory,
corrective, removal, remedial or response action to the extent such action is
required or directed by, or conducted in response to orders, directives,
citations, notices or findings lawfully issued by, any Governmental Authority or
court or otherwise deemed commercially reasonable by (a) Solutia with respect to
the Retained Sites, (b) Monsanto with respect to the Legacy Sites and (c) the
Environmental Committee with respect to the Shared Sites.
     “Escalation Notice” has the meaning set forth in Section 9.03.
     “Financing Agreement” means the Financing Agreement, dated as of
January 16, 2004, by and among Solutia, as a debtor and debtor-in-possession,
and Solutia Business Enterprises, Inc., as a debtor and debtor-in-possession, a
New York corporation, each subsidiary of Solutia listed as a “Guarantor” on the
signature pages thereto, each as a debtor and debtor-in-possession, the lenders
from time to time party thereto (each a “Lender” and collectively, the
“Lenders”), Citicorp USA, Inc. (“CUSA”), as collateral agent for the Lenders,
CUSA, as administrative agent for the Lenders, and CUSA, as documentation agent
for the Lenders, as amended or modified from time to time.
     “Final Order” has the meaning assigned to it in the Plan.
     “Funding Co” has the meaning set forth in the preamble.
     “Funding Co Accounts” has the meaning set forth in Section 2.02.

6



--------------------------------------------------------------------------------



 



     “Funding Co Payment” has the meaning set forth in Section 3.04(d).
     “Funds” has the meaning set forth in Section 2.02.
     “Governmental Authority” means the United States of America or any other
nation, any state or other political subdivision thereof, or any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of government.
     “Indemnitee” has the meaning set forth in Section 5.05.
     “Indemnitor” has the meaning set forth in Section 5.05.
     “Insurance Recovery” has the meaning set forth in Section 7.06(a).
     “Investment Grade” means, with respect to debt, debt rated in one of the
four highest debt rating categories of Moody’s Investor Services, Inc. and
Standard & Poor’s Corporation (without regard to gradation).
     “Joint Prosecution/Defense Agreement” means the Joint Prosecution/Defense
Agreement among Solutia, Pharmacia and Monsanto, dated July 9, 2004.
     “Krummrich Restricted Properties” means the properties described in
Exhibit K hereto.
     “Legacy Offsite” means any property for which Solutia or Pharmacia is or
may become subject to Environmental Liability due to the migration onto such
property of contamination that originated on a Legacy Site described in clauses
(i) or (ii) of Section 3.02.
     “Legacy Sites” has the meaning set forth in Section 3.02.
     “Legacy Tort Claims” means all legal, equitable or other claims, demands,
costs, causes of action and/or other liabilities arising under tort law
(including demands for indemnification or contribution relating to or arising
out of any such liability, whether arising under contract, tort law or
otherwise), whether currently asserted or asserted in the future, whether known
or unknown:
          (a) which constitute Chemicals Liabilities assumed by Solutia under
the Distribution Agreement;
          (b) for which Solutia was required to indemnify Monsanto and Pharmacia
under the Distribution Agreement; and
     (c) which are for property damage, personal injury, products liability or
premises liability or other damages arising out of or related to exposure to
asbestos, PCB, dioxin, benzene, vinyl chloride, silica, butadiene,
pentachlorophenol, styrene tars, other chemical exposure or environmental
contamination,
          regardless of whether:

7



--------------------------------------------------------------------------------



 



  i.   any of the Debtors is, was or will be named as a defendant in any action
commenced by or on behalf of the holder of such Legacy Tort Claim,     ii.  
such holder has filed a proof of claim in the Solutia Chapter 11 Case, or    
iii.   the alleged exposure occurred before or after the Solutia Spinoff.

     “Legacy Tort Claims” also includes legal, equitable or other claims,
demands, costs, causes of action and/or other liabilities arising against
Solutia under tort law (including demands for indemnification or contribution
relating to or arising out of any such liability, whether arising under
contract, tort law or otherwise), whether currently asserted or asserted in the
future, whether known or unknown, in circumstances where:
     (u) the claims in question reflect the description contained in clause
(c) of the first sentence of this definition;
     (v) the property from which such chemical exposure or environmental
contamination arose was previously owned by Pharmacia and transferred to Solutia
in connection with the Spinoff;
     (w) the claims arise from Solutia’s conduct after the Solutia Spinoff;
     (x) such conduct constituted the remediation, or non-remediation, of
conditions which existed as of the Spinoff and were subject to Solutia’s
assumption of remediation obligations under the Distribution Agreement; and
     (y) such conduct by Solutia was in accordance with federal or state
environmental law or orders or was a continuation of activities conducted, or
inactivity, by Pharmacia at the time of the Spinoff, provided, however, that in
the case of non-remediation, such non-remediation must not have been in
violation of federal or state environmental laws or orders,
     regardless of whether:

  i.   any of the Debtors is, was or will be named as a defendant in any action
commenced by or on behalf of the holder of such Legacy Tort Claim, or     ii.  
such holder has filed a proof of claim in the Solutia Chapter 11 Case.

     “Legacy Tort Claims” shall not include, among other things: NRD Claims;
claims for medical or retiree benefits, including retiree medical, disability
and life insurance benefits; monitoring obligations with respect to PAB-exposed
former employees; workers compensation claims brought solely pursuant to worker
compensations statutes and not constituting or arising out of a claim, demand,
cost, cause of action and/or other liability that would otherwise be defined as
a “Legacy Tort Claim” herein; antitrust claims; commercial, business or contract
claims; Environmental Liability Costs; any other remediation obligations covered
by the terms of this Agreement; Legacy Claims for “response” as defined under
Section 101(25) of CERCLA; claims asserted in connection with any pension or
similar obligations of Solutia, including (x)

8



--------------------------------------------------------------------------------



 



claims asserted in the actions entitled Walker v. Monsanto Company Pension Plan,
No. 04-cv-436-DRH, Scharringhausen v. Solutia Inc. Employees’ Pension Plan,
No. 3:06CV00099, and the administrative charge entitled Larry Probst v. Monsanto
Company and Solutia, Inc., EEOC Charge Nos. 280 A 00618 through 280 A 00652, and
any similar litigation and (y) claims asserted in the action entitled Miller v.
Pharmacia Corporation, No. 4:04CV981, or any similar litigation; or (other than
as may be provided in the second sentence of this definition) any claims,
including claims for exposure to chemicals or other substances, arising from
Solutia’s conduct after the Spinoff.
     “Loss” has the meaning set forth in Section 5.01.
     “Master Operating Agreement” means the Master Operating Agreement, dated
September 1, 1997, between Monsanto (as party thereto pursuant to the Amendment
to the Distribution Agreement, dated July 1, 2002) and Solutia, as amended from
time to time.
     “Monsanto” has the meaning set forth in the preamble.
     “Monsanto Claim” has the meaning assigned to it in the Plan.
     “Monsanto Credit Limit” has the meaning set forth in Section 3.04(e).
     “Monsanto ELC Review Period” has the meaning set forth in
Section 3.04(d)(v).
     “Monsanto Indemnified Party” has the meaning set forth in Section 5.01.
     “Monsanto Payment” has the meaning set forth in the recitals.
     “Monsanto Spinoff” has the meaning set forth in the recitals.
     “Monsanto Spinoff Date” has the meaning set forth in the recitals.
     “Monsanto Unallocated Review Period” has the meaning set forth in Section
4.01(a).
     “New Common Stock” has the meaning assigned to it in the Plan.
     “NRD Claims” means all claims under Section 107(a)(4)(c) of CERCLA, 42
U.S.C. § 9607(a)(4)(c), or other provision of law, for damages for injury to,
destruction of or loss of natural resources with respect to Covered Sites,
including the reasonable cost of assessing such damages, regardless of whether
such claims were filed in the Solutia Chapter 11 Case.
     “Parties” means Solutia and Monsanto.
     “Payable Amount” has the meaning set forth in Section 3.04(d)(v).
     “PCB” means polychlorinated biphenyls.
     “PENNDOT Case” means the action originally filed against United States
Mineral Products Company in 1990 by the Commonwealth of Pennsylvania, seeking
damages caused by

9



--------------------------------------------------------------------------------



 



the presence of asbestos fireproofing in the Transportation and Safety Building
in Harrisburg, Pennsylvania, to which Pharmacia was added as a defendant on
February 7, 1997.
     “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.
     “Petition Date” has the meaning set forth in the recitals.
     “Pharmacia” has the meaning set forth in the recitals.
     “Pharmacia Indemnified Party” has the meaning set forth in Section 5.01.
     “Pharmacia Indemnity Exhibit” means the Indemnification Agreement between
Pharmacia and Solutia, dated as of the date hereof, attached hereto as
Exhibit N.
     “Plan” means the Debtors’ Fifth Amended Joint Plan of Reorganization, dated
October 19, 2007, that was filed with the Bankruptcy Court on October 22, 2007,
as such plan was modified pursuant to an order from the Bankruptcy Court on
November 29, 2007, attached hereto as Exhibit E.
     “Plan Documents” has the meaning assigned to it in the Plan.
     “Proceeding” has the meaning set forth in Section 5.05.
     “PRP” means a “potentially responsible party” as defined under applicable
Environmental Laws.
     “Qualified Financial Institution” has the meaning set forth in
Section 2.02.
     “Recovery Costs” means all out-of-pocket costs incurred by Solutia or
Monsanto following the commencement of the Solutia Chapter 11 Case in connection
with the pursuit of any Third Party Recoveries, whether or not Solutia or
Monsanto is successful in such pursuit.
     “Registration Rights Agreement” has the meaning set forth in the recitals.
     “Remediation Plan” has the meaning set forth in Section 3.04(b).
     “Representative” has the meaning set forth in Section 8.04.
     “Retained Offsite” means any property for which Pharmacia is or may become
subject to Environmental Liability due to contamination that originated on a
Retained Site described in clauses (i) or (ii) of Section 3.01 prior to the
Solutia Spinoff, which property is either (i) contiguous to a Retained Site; or
(ii) a waste disposal site on property proximate to a Retained Site that was
formerly owned or operated by Pharmacia prior to the Solutia Spinoff. If
additional property is contaminated as a result of migration of such
contamination from the properties identified in clauses (i) or (ii) above, such
property, to the extent of such contamination, shall be considered part of the
Retained Offsite.

10



--------------------------------------------------------------------------------



 



     “Retained Sites” has the meaning set forth in Section 3.01.
     “Retirees’ Committee” has the meaning assigned to it in the Plan.
     “Retiree Settlement Agreement” means that certain First Amended and
Restated Retiree Settlement Agreement, dated as of July 10, 2007, by and among
Solutia, the Retirees’ Committee, the Creditors’ Committee and Monsanto.
     “Retiree Trust” has the meaning set forth in Section 2.02.
     “Retiree Trust Agreement” means the trust agreement that is attached hereto
as Exhibit P.
     “Rights Offering” has the meaning assigned to it in the Plan.
     “Sale” means any transaction, including a series of related transactions
involving any Party pursuant to which any Person or Persons acquire (i) equity
securities of such Party constituting a majority of the voting securities
entitled to vote generally in the election of the board of directors of such
Party (whether by tender offer, exchange offer, merger, consolidation, or other
sale or transfer of such Party’s outstanding voting securities) or (ii) all or
substantially all of such Party’s assets (any Sale described in this
subclause (ii), an “Asset Sale”).
     “Services Agreement” has the meaning set forth in Section 2.01.
     “Shared Payment Period” has the meaning set forth in Section 3.04(d).
     “Shared Payments” has the meaning set forth in Section 3.04(d).
     “Shared Sites” has the meaning set forth in Section 3.04.
     “Solutia” has the meaning set forth in the preamble.
     “Solutia Cap” has the meaning set forth in Section 3.04(e).
     “Solutia Chapter 11 Case” has the meaning set forth in the recitals.
     “Solutia Deferred NRD Note” has the meaning set forth in Section 3.04(e).
     “Solutia Deferred Payment Note” has the meaning set forth in
Section 3.04(e).
     “Solutia Indemnified Party” has the meaning set forth in Section 5.02.
     “Solutia Legacy Liabilities” means all liabilities of Solutia with respect
to (a) retiree medical, retiree life insurance and disability benefits
obligations with respect to those retirees, including their surviving spouses,
dependent spouses and dependent children, and those employees receiving
disability benefits, who worked for Pharmacia or one of its domestic
subsidiaries and who retired, or became disabled, prior to the Solutia Spinoff,
and whose post- employment benefit or disability liabilities were transferred to
Solutia as a result of the Solutia Spinoff, (b) Environmental Liabilities and/or
(c) any other liabilities that were assumed by Solutia under the Distribution
Agreement.

11



--------------------------------------------------------------------------------



 



     “Solutia Payment Period” has the meaning set forth in Section 3.04(d).
     “Solutia Payment” has the meaning set forth in Section 3.04(d).
     “Solutia Specified Environmental Receipts Account” means the specified
environmental receipts account established pursuant to the Financing Agreement.
     “Solutia Spinoff” has the meaning set forth in the recitals.
     “Solutia Spinoff Date” has the meaning set forth in the recitals.
     “Solutia Tort Claims” means claims, other than Legacy Tort Claims, arising
in tort law from exposure to chemicals or other substances arising from
Solutia’s conduct after the Solutia Spinoff.
     “Third Party Claim” has the meaning set forth in Section 5.05.
     “Third Party Recoveries” has the meaning set forth in Section 3.05(b).
     “Transition Services Agreement” means the transition services agreement, a
form of which is attached hereto as Exhibit T.
     “Unallocated Account” has the meaning set forth in Section 2.02.
     “Unallocated Approval Notice” has the meaning set forth in Section 4.01(a).
     “Unallocated Expenses” has the meaning set forth in Section 4.01(a).
     “Unallocated Objection Notice” has the meaning set forth in
Section 4.01(a).
     “Unallocated Payable Amount” has the meaning set forth in Section 4.01(a).
     “Unallocated Reimbursement Statement” has the meaning set forth in
Section 4.01(a).
     Section 1.02 Interpretation.
          (a) References. References to any “Appendix,” “Article,” “Exhibit,”
“Schedule” or “Section,” without more, are to Appendices, Articles, Exhibits,
Schedules and Sections to or of this Agreement.
          (b) Headings. The section headings contained in this Agreement are for
reference only and shall not affect the meaning or interpretation of this
Agreement.
          (c) Authorship. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party hereto by virtue of the
authorship of any of the provisions of this Agreement.

12



--------------------------------------------------------------------------------



 



          (d) Word Usage. Except where the context clearly requires to the
contrary, (i) instances of gender or entity-specific usage (e.g., “his,” “her,”
“its,” “person” or “individual”) shall not be interpreted to preclude the
application of any provision of this Agreement to any individual or entity,
(ii) words in the singular shall include the plural and words in the plural
shall include the singular, (iii) the word “or” shall not be applied in its
exclusive sense; (iv) “including” shall mean “including, without limitation,”
and “including, but not limited to” and (v) accounting terms not defined shall
have the meaning assigned to them in accordance with United States generally
accepted accounting principles.
          (e) Laws. Unless otherwise provided herein, references to laws,
regulations and other governmental rules means such laws, regulations and rules
and any orders, instruments or official government interpretations made under
the relevant laws, regulations or rules as in effect at the time of
determination (taking into account any amendments, extensions or supplements
thereto effective at such time without regard to whether the amendments,
extensions or supplements were enacted or adopted after the effective date of
this Agreement) and includes all successor laws, regulations and rules thereto.
          (f) Currency. References to “$” or “dollars” means the lawful currency
of the United States.
          (g) Jurisdiction. The word “federal” refers to laws, agencies or other
attributes of the United States (and not to any State or locality thereof). The
meaning of the terms “domestic” and “foreign” shall be determined by reference
to the United States.
          (h) Dates and Time. References to “days” means calendar days. All
dates and times specified in this Agreement are of the essence and shall be
strictly enforced.
ARTICLE II
FUNDING CO
     Section 2.01 Funding Co. Solutia and, to the extent necessary, Monsanto
shall take all actions and do all things necessary, proper and advisable to
maintain Funding Co as a bankruptcy-remote subsidiary of Solutia. Solutia shall
provide certain services to Funding Co pursuant to the Services Agreement, dated
as of the date hereof, between Funding Co and Solutia, a copy of which is
attached hereto as Exhibit F. Monsanto and Solutia shall not, prior to the date
that is two years and one day after the final distribution of funds from the
Funding Co Accounts, acquiesce, petition or otherwise invoke, or cause Funding
Co to invoke, the process of any Governmental Authority or court for the purpose
of commencing or sustaining a case against Funding Co under any federal or state
bankruptcy, insolvency or similar law or appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official of Funding
Co or any substantial part of its property, or ordering the winding up or
liquidation of the affairs of Funding Co.
     Section 2.02 Establishment of Accounts. Any cash delivered to Funding Co
pursuant to this Agreement, together with all income accrued thereon, are
referred to as the “Funds.” Funding Co shall establish a deposit account (the
“Deposit Account”) with a commercial bank having at least $10 billion in assets
(a “Qualified Financial Institution”) to hold any Funds not

13



--------------------------------------------------------------------------------



 



invested pursuant to Section 2.04 and from which disbursements shall be made
pursuant to this Agreement. Funding Co shall maintain the following two
segregated subaccounts of the Deposit Account: (a) an environmental liabilities
account (the “Environmental Account”) and (b) an unallocated account (the
“Unallocated Account”, and together with the Environmental Account, the “Funding
Co Accounts”). Funding Co shall keep each Funding Co Account segregated on its
books from all other accounts and shall not deposit funds into or withdraw funds
from the Deposit Account or allocate Funds with respect to any Funding Co
Account, except in accordance with the terms of this Agreement. Whenever this
Agreement requires funds to be deposited into or disbursed from either Funding
Co Account, Funding Co shall deposit such funds into or disburse such funds
from, as applicable, the Deposit Account and concurrently allocate such funds to
or from, as applicable, such Funding Co Account. Funding Co shall not invest,
distribute or release the Funds, except in accordance with the terms of this
Agreement. Any income that accrues on Funds in any of the Funding Co Accounts
shall be allocated to the Funding Co Account containing the Funds on which such
income accrued.
     Section 2.03 Deposit of Funds. On the later of the Effective Date or the
first Business Day of calendar year 2008, Solutia shall deliver cash proceeds
from the Rights Offering to Funding Co in a total aggregate amount equal to
$75,000,000, upon the terms and subject to the conditions of the Plan and this
Agreement. Funding Co shall allocate (i) $50,000,000 of such Funds to the
Environmental Account and (ii) $25,000,000 of such Funds to the Unallocated
Account. In addition, on the later of the Effective Date or the first Business
Day of the calendar year 2008, Solutia shall deliver to a voluntary employees’
beneficiary association trust account established pursuant to the Retiree
Settlement Agreement and the Retiree Trust Agreement (the “Retiree Trust”),
$175,000,000 of the cash proceeds of the Rights Offering.
     Section 2.04 Investment of the Funds. Funding Co shall invest any Funds in
short-term, well-diversified, high quality investment instruments, with a
primary objective of capital preservation, that are reasonably acceptable to
both Monsanto and Solutia, including, but not limited to, one or more of:
(a) interest bearing accounts with Qualified Financial Institutions, (b) direct
obligations of the United States, (c) obligations for which the full faith and
credit of the United States is pledged to provide for the payment of principal
and interest, (d) Investment Grade commercial paper, (e) certificates of deposit
issued by Qualified Financial Institutions, (f) bankers’ acceptances issued by
Qualified Financial Institutions, (g) repurchase agreements with Qualified
Financial Institutions, (h) floating rate notes rated at least AA or the
equivalent, (h) tax exempt municipal bonds and notes rated at least AA or the
equivalent, and (i) money market funds.
ARTICLE III
ENVIRONMENTAL REMEDIATION
     Section 3.01 Retained Sites. Solutia and Monsanto agree that, solely as
between themselves and regardless of any discharge, injunction, or other
protection of Solutia and/or Monsanto under the Plan or otherwise, Solutia shall
be liable for all Environmental Liabilities related to, and shall have the
responsibility for the Environmental Remediation projects with respect to,
(i) all sites listed on Appendix A attached hereto, (ii) any other site owned
and/or

14



--------------------------------------------------------------------------------



 



operated by Solutia, or to which Solutia (but not Monsanto or Pharmacia) sent
waste at any time after the Solutia Spinoff Date, and (iii) any Retained
Offsite, unless any site referred to in clause (ii) or (iii) above is
specifically listed on Appendix B or Appendix C attached hereto (sites described
in clauses (i), (ii) and (iii) above, collectively, the “Retained Sites”).
     Section 3.02 Legacy Sites. Solutia and Monsanto agree that, solely as
between themselves and regardless of any discharge, injunction, or other
protection of Solutia and/or Monsanto under the Plan or otherwise, Monsanto
shall be liable for all Environmental Liabilities related to, and shall have the
responsibility for the Environmental Remediation projects with respect to,
(i) all sites listed on Appendix B attached hereto, (ii) any other site (a) for
which Solutia assumed Environmental Liability under the Distribution Agreement,
(b) that Solutia has never owned, operated or (subject to Section 3.03) to which
it never sent waste, and (c) for which there is Environmental Liability due to
Pharmacia’s or a predecessor’s operations (including the offsite disposal of
waste) at such sites prior to the Solutia Spinoff Date, and (iii) any Legacy
Offsites, unless any site referred to in clauses (ii) or (iii) above is
specifically listed on Appendix A or Appendix C attached hereto (sites described
in clauses (i), (ii) and (iii) above, collectively, the “Legacy Sites”).
     Section 3.03 Certain Waste Sites. Solutia and Monsanto agree that, solely
as between themselves and regardless of any discharge, injunction, or other
protection of Solutia and/or Monsanto under the Plan or otherwise, any site that
is not listed in Appendix A, B or C and was never owned or operated by either
Pharmacia or Solutia but to which both (a) Solutia and (b) Pharmacia (during the
period prior to the Solutia Spinoff Date) sent waste giving rise to CERCLA (or
any state law equivalent) liability (“Certain Waste Sites”) shall be treated as
both a Retained Site and, solely to the extent Solutia assumed liability with
respect to such site under the Distribution Agreement, a Legacy Site. The
responsibility for Environmental Liabilities at such site will be allocated, as
between Solutia and Monsanto, according to the volume and toxicity of waste sent
by Solutia and Pharmacia, respectively, to such site or by such other reasonable
measure as the Parties may agree upon consistent with customary allocation
principles; provided, that Monsanto shall have no liability under this
Section 3.03 with respect to Certain Waste Sites to which Pharmacia sent waste
if Solutia did not assume liability with respect to such site under the
Distribution Agreement. Solely as between the parties hereto, such allocation
shall not be affected by any discharge, injunction, or other protection of
Solutia and/or Monsanto from Environmental Liability under the Plan or
otherwise.
     Section 3.04 Shared Sites. Solutia and Monsanto agree that, solely as
between themselves and regardless of any discharge, injunction, or other
protection of Solutia and/or Monsanto under the Plan, the Distribution Agreement
or the Separation Agreement, Environmental Liabilities with respect to all sites
listed on Appendix C attached hereto (the “Shared Sites”) will be shared by
Solutia and Monsanto as set forth in clause (d) below. The Environmental
Remediation with respect to the Shared Sites shall be administered as set forth
in clauses (a) through (c) below.
          (a) Administration. Except as expressly provided below with respect to
the authority of the Environmental Committee and the payments required to be
made by Monsanto pursuant to clause (d) below, Solutia shall have the
responsibility for the day to day implementation of the Environmental
Remediation with respect to the Shared Sites consistent

15



--------------------------------------------------------------------------------



 



with the Budget and Remediation Plan for the Shared Sites approved by the
Environmental Committee and the procedures set forth in the Charter or
established by the Environmental Committee.
          (b) Environmental Committee. As of the Effective Date, Solutia and
Monsanto shall have established a committee (the “Environmental Committee”) to
oversee Solutia’s Environmental Remediation with respect to the Shared Sites in
accordance with the charter, attached hereto as Exhibit I (the “Charter”), which
may be amended by the agreement of the Parties from time to time. The initial
Charter shall include the following provisions:
     (i) The Environmental Committee shall at all times consist of five
(5) members.
     (ii) Solutia shall appoint two (2) members of the Environmental Committee
and Monsanto shall appoint three (3) members of the Environmental Committee.
     (iii) The Environmental Committee shall approve (A) the annual budget for
Environmental Remediation with respect to the Shared Sites (the “Budget”) and
(B) a strategic plan for Environmental Remediation with respect to all Shared
Sites (the “Remediation Plan”).
          (c) Cooperation.
     (i) Subject to the Budget and Remediation Plan approved by the
Environmental Committee pursuant to clause (b) above, Solutia and Monsanto shall
cooperate to perform Environmental Remediation with respect to the Shared Sites
in a cost effective and efficient manner that complies with applicable
Environmental Laws, including (A) the reasonable use of Solutia property and
Monsanto property for management of materials generated by such Environmental
Remediation, (B) the application, where legally permitted, of risk-based
remediation standards, deed restrictions and other institutional controls and
(C) reasonable communication between remediation managers and other relevant
personnel of Solutia and Monsanto and the exchange of documents related to such
Environmental Remediation; provided, however, that, in case of clauses (A) and
(B) above, such measures shall be employed only to the extent that they are
technologically feasible, reasonably cost-effective and can be accomplished in a
manner that will not have a material adverse impact on Solutia and/or Monsanto
as the case may be. Solutia and Monsanto may individually or jointly investigate
and consider in good faith obtaining the use of risk transfer products, cost cap
policies or other insurance-related solutions to manage and address the
Environmental Liabilities related to the Shared Sites on a basis that is
mutually beneficial to Solutia and Monsanto.
          (d) Sharing Mechanism.
     (i) The parties acknowledge that Monsanto has paid Environmental
Liabilities with respect to the Shared Sites since the Petition Date and may
continue

16



--------------------------------------------------------------------------------



 



to do so until the Effective Date. For all documented out of pocket Shared Site
Environmental Liabilities paid by Monsanto during the Solutia Chapter 11 Case in
excess of the Monsanto Payment amount, Monsanto will receive an Allowed
Administrative Expense Claim (as defined in the Plan) in the Solutia Chapter 11
Case.
     (ii) Funding Co shall make payments (the “Funding Co Payment”) to Solutia
for all Environmental Liabilities related to the Shared Sites from the
Environmental Account in accordance with clause (v) below until the funds in the
Environmental Account (including any interest thereon) are reduced to zero.
     (iii) Solutia shall pay the next $325 million of Environmental Liabilities
(the “Solutia Payment”) related to the Shared Sites (the period of time during
which the $325 million is being spent, the “Solutia Payment Period”). During the
Solutia Payment Period, the Environmental Committee shall be entitled to review
the books and records of Solutia at reasonable times and upon prior written
notice to ensure the proper allocation of costs between Retained Sites and
Shared Sites.
     (iv) Commencing upon the expiration of the Solutia Payment Period (the
“Shared Payment Period”), Solutia and Monsanto shall each pay 50% of any
Environmental Liabilities related to the Shared Sites (the “Shared Payments”) in
accordance with clause (v) below.
     (v) Funding Co and Monsanto Payments. Solely for the purposes of the
Funding Co Payment and Monsanto’s portion of the Shared Payments, the following
procedures shall apply:
     (A) Solutia shall have the right, at any time and from time to time (and as
often as it desires but in any event not more than once in any given two week
period), to deliver to Monsanto and, prior to the Solutia Payment Period,
Funding Co (I) a written statement (an “Environmental Reimbursement Statement”)
setting forth in reasonable detail the amount and nature of unreimbursed
Environmental Liability Costs with respect to the Shared Sites which Solutia has
paid, (II) a copy of all such invoices and/or other supporting documentation
related thereto, signed by Solutia project managers responsible for such
Environmental Liability Costs, and (III) a written statement setting forth the
portion, if any, of such Environmental Liability Costs that exceeds the amount
of the Funds then on deposit in the Environmental Account. As promptly as
practicable, but in any event within ten (10) Business Days after Monsanto’s
receipt thereof (such ten (10)-Business Day period, the “Monsanto ELC Review
Period”), Monsanto shall either (x) approve such Environmental Reimbursement
Statement in its entirety by delivering to Solutia a written notice thereof (an
“Approval Notice”) and/or (y) based on its reasonable, good faith judgment,
object, in whole or in part, thereto by delivering to Solutia a written notice
(an “ELC Objection Notice”) setting forth the items and amount in dispute (such
amount, the “Disputed ELC Amount”) and the reasonable good faith

17



--------------------------------------------------------------------------------



 



basis for such objection. If Monsanto timely delivers to Solutia an ELC
Objection Notice to only a part of an Environmental Reimbursement Statement,
such Environmental Reimbursement Statement shall become final and binding on all
the parties hereto with respect to any and all items of Environmental Liability
Costs not specifically identified in such ELC Objection Notice. If Monsanto
shall fail to timely deliver to Solutia an ELC Objection Notice, Monsanto shall
be deemed to have approved all Environmental Liability Costs contained in the
relevant Environmental Reimbursement Statement and such Environmental
Reimbursement Statement and Monsanto’s approval with respect to the
Environmental Liability Costs set forth therein shall become final and binding
on all parties hereto.
     (B) If Monsanto shall timely submit an ELC Objection Notice, the parties
shall, during the fifteen (15) day period following Solutia’s receipt of such
ELC Objection Notice, negotiate in good faith to reach agreement as to the
portion, if any, of the Disputed ELC Amount which is properly payable (the
“Payable Amount”). If the Parties are unable to resolve Monsanto’s objection to
the Environmental Reimbursement Statement within such fifteen (15) day period,
the Payable Amount shall be determined in accordance with Article IX hereof.
     (C) Any and all Environmental Liability Costs set forth in an Environmental
Reimbursement Statement in respect of which Monsanto (x) timely delivers an
Approval Notice, (y) timely delivers an ELC Objection Notice and which
Environmental Liability Costs are not specifically identified in such ELC
Objection Notice or (z) fails to timely deliver an ELC Objection Notice shall,
in each case, be an “Approved ELC Amount.” Prior to the Solutia Payment Period,
Funding Co shall make or cause to be made a payment from the Environmental
Account to Solutia in the amount of any Approved ELC Amount as promptly as
practicable but in any event within one (1) Business Day following the
expiration of the Monsanto ELC Review Period. During the Shared Payment Period,
Monsanto shall, subject to the sharing mechanism described in paragraphs
(i) through (iv) of this Section 3.04(d), pay to Solutia Monsanto’s portion (if
any) of the amount of such Approved ELC Amount in immediately available funds in
accordance with wire transfer instructions either contained or confirmed in the
relevant Environmental Reimbursement Statement as promptly as practicable, but
in any event prior to the expiration of the Monsanto ELC Review Period. Any
payment by Monsanto pursuant to this Section 3.04(d)(v) shall be made with
interest accrued thereon from the date that is ten (10) Business Days after
Monsanto’s receipt of the Environmental Reimbursement Statement until the date
of payment at the same rate as interest accrues on funds drawn on Solutia’s
then-existing secured revolving credit facility. Prior to the Solutia Payment
Period, Funding Co shall make or cause to be made a payment from the
Environmental Account to Solutia in the amount of any Payable

18



--------------------------------------------------------------------------------



 



Amount as promptly as practicable, but in no event more than five (5) Business
Days after the later of the dates that such amount becomes a Payable Amount.
During the Shared Payment Period, Monsanto shall, subject to the sharing
mechanism described in paragraphs (i) through (iv) of this Section 3.04(d), pay
to Solutia Monsanto’s portion (if any) of the amount of any Payable Amount in
immediately available funds in accordance with wire transfer instructions either
contained or confirmed in the relevant Environmental Reimbursement Statement as
promptly as practicable, but in no event more than five (5) Business Days after
such amount becomes a Payable Amount.
     (e) Solutia Cap; Monsanto Payment Obligations.
     (i) Notwithstanding the provisions of Section 3.04 to the contrary, so long
as Monsanto has the power to appoint and remove a majority of the members of the
Environmental Committee, if Solutia is required to make any Solutia Payments or
Shared Payments in any given fiscal year of Solutia in excess of $30 million
(such $30 million, the “Solutia Cap” and such excess of $30 million, an “Excess
Payment Obligation”), Solutia shall have the right, in its sole discretion, to
pay the entire amount of the Excess Payment Obligation or defer the payment of
all or a portion of any such Excess Payment Obligation in accordance with this
Section 3.04(e) (all such deferred payment obligations in the aggregate
outstanding at any given time, “Deferred Payment Obligations”). As promptly as
practicable after making a decision to defer all or any portion of any Excess
Payment Obligation pursuant to this Section 3.04(e) and in any event not later
than five (5) Business Days prior to the date upon which any Deferred Payment
Obligation shall become due and payable, Solutia shall notify Monsanto in
writing (a “Deferral Notice”) of the amount, nature and payment terms of any
such Deferred Payment Obligation. Monsanto shall be obligated to provide funds
under the Solutia Deferred Payment Note in an amount sufficient to pay any
Deferred Payment Obligations, but only to the extent that the total aggregate
amount (including accrued and unpaid interest) outstanding under the Solutia
Deferred Payment Note and the Solutia Deferred NRD Note does not exceed
$25 million (the “Monsanto Credit Limit”). Upon request from Solutia, Monsanto
may elect to provide funds under the Solutia Deferred Payment Note to pay
Deferred Payment Obligations in excess of the Monsanto Credit Limit, but in no
event shall Monsanto be obligated to do so. If Monsanto does not elect to do so,
then notwithstanding the first sentence of this Section 3.04(e)(i), Solutia
shall be obligated to pay any amount of Deferred Payment Obligations in excess
of the Monsanto Credit Limit. Payments in any given fiscal year of Solutia made
by Solutia under the Solutia Deferred Payment Note shall be taken into account
in calculating (A) the Solutia Cap for the fiscal year in which such payments
are made, (B) the Solutia Payment and/or (C) with respect to payments of
principal only, the Solutia share of the Shared Payment for the fiscal year in
which amounts being repaid were borrowed.
     (ii) Solutia’s obligation to repay the Deferred Payment Obligations
pursuant to this Section 3.04(e) shall be evidenced by a promissory note in the
form

19



--------------------------------------------------------------------------------



 



of Exhibit G1 attached hereto (the “Solutia Deferred Payment Note”), which shall
contain the following provisions:
     (A) Solutia shall repay the principal amount of each Deferred Payment
Obligation funded under the Solutia Deferred Payment Note in four (4) equal
installments on the last Business Day of each fiscal quarter of Solutia
commencing in the fiscal quarter in the following fiscal year corresponding to
the fiscal quarter in which such Deferred Payment Obligation originally arose;
provided, that Solutia shall have the right to prepay all or any portion of the
Deferred Payment Obligations at any time.
     (B) Interest shall accrue on the Solutia Deferred Payment Note at the same
rate as interest accrues on funds drawn on Solutia’s then-existing secured
revolving credit facility, plus 150 basis points.
     (C) Interest shall be payable on the last Business Day of each of Solutia’s
fiscal quarters. Interest payments on borrowed funds shall commence at the end
of the first fiscal quarter following the date of borrowing.
     (iii) Notwithstanding the provisions of Section 3.04 to the contrary, in
the event that Monsanto does not have the power to appoint and remove a majority
of the members of the Environmental Committee, if Solutia is required to pay any
Excess Payment Obligation in any given fiscal year of Solutia and such payment
includes costs associated with NRD Claims, Solutia shall have the right, in its
sole discretion, to pay the entire amount of such Excess Payment Obligation in
such fiscal year or defer the payment of all or a portion of the amount equal to
the lesser of (x) the amount of such NRD Claims and (y) the Excess Payment
Obligations for such fiscal year (all such deferred payment obligations in the
aggregate outstanding at any given time, “Deferred NRD Payment Obligations”). As
promptly as practicable after making a decision to defer payment pursuant to
this Section 3.04(e)(iii) and in any event not later than five (5) Business Days
prior to the date upon which any Deferred NRD Payment Obligation shall become
due and payable, Solutia shall notify Monsanto in a Deferral Notice of the
amount and payment terms of any such Deferred NRD Payment Obligation. Monsanto
shall be obligated to provide funds under the Solutia Deferred NRD Note to pay
the amount of the Deferred NRD Payment Obligation, as and when due from its own
funds, but such obligation shall be subject to the Monsanto Credit Limit. Upon
request from Solutia, Monsanto may elect to provide funds under the Solutia
Deferred NRD Note to pay Deferred NRD Payment Obligations in excess of the
Monsanto Credit Limit, but in no event shall Monsanto be obligated to do so. If
Monsanto does not elect to do so then, notwithstanding the first sentence of
Section 3.04(e)(iii), Solutia shall be obligated to pay any amount of the
Deferred NRD Payment Obligations in excess of the Monsanto Credit Limit.
Payments in any given fiscal year of Solutia made by Solutia under the Solutia
Deferred NRD Note shall be taken into account in calculating (A) the Solutia Cap
for the fiscal year in which such payments are made, (B) the Solutia Payment
and/or (C) with respect to payments of principal

20



--------------------------------------------------------------------------------



 



only, the Solutia share of the Shared Payment for the fiscal year in which
amounts being repaid were borrowed.
     (iv) Solutia’s obligation to repay the Deferred NRD Payment Obligations
pursuant to this Section 3.04(e) shall be evidenced by a promissory note in the
form of Exhibit G2 attached hereto (the “Solutia Deferred NRD Note”), which
shall contain the following provisions:
     (A) Solutia shall repay the principal amount of each borrowing under the
Solutia Deferred NRD Note on December 31 of the year following the year in which
such funds are borrowed; provided, that if such repayments, when combined with
the Solutia Payment or Solutia’s portion of the Shared Payment for the fiscal
year in which repayment is due, would exceed the Solutia Cap, Solutia may defer
such repayment to December 31 of the following year; provided, further, that in
no event shall any borrowing under the Solutia Deferred NRD Note not be repaid
within five (5) years. Notwithstanding the foregoing, Solutia shall have the
right to prepay all or any portion of the Deferred NRD Payment Obligations at
any time.
     (B) Interest shall accrue on the Solutia Deferred NRD Note at the same rate
as interest accrues on funds drawn on Solutia’s then-existing secured revolving
credit facility, plus 150 basis points.
     (C) Interest payments shall be payable at the end of each of Solutia’s
fiscal quarters. Interest payments on borrowed funds shall commence at the end
of the first fiscal quarter following the date of borrowing.
     (v) The payment of the Solutia Deferred Payment Note and the Solutia
Deferred NRD Note shall be guaranteed by certain domestic subsidiaries of
Solutia, pursuant to the agreements set forth on Exhibit J.
     Section 3.05 Third Party Recoveries.
          (a) On the Effective Date, (i) any and all monies received after the
Petition Date and prior to the Effective Date by Solutia or Monsanto from any
Person other than Solutia or Monsanto or their respective insurers, including
any PRPs, with respect to Shared Sites, (ii) any and all amounts then on deposit
in the Solutia Specified Environmental Receipts Account and (iii) any and all
amounts on deposit in the escrow account established pursuant to the Joint
Prosecution/Defense Agreement shall be split between the Parties such that
Monsanto shall receive one third (1/3) of all such monies and Solutia shall
receive two thirds (2/3) of all such monies.
          (b) Following the Effective Date, any litigation for contribution or
cost recovery pursuant to CERCLA or similar state law or allocation proceedings
(whether by mediation or arbitration) to establish the respective liability and
allocation of costs of third parties (“Cost Recovery Cases”) with respect to the
Shared Sites shall, subject to Section 3.05(c),

21



--------------------------------------------------------------------------------



 



be managed by the Environmental Committee in accordance with the Joint
Prosecution/Defense Agreement as amended or replaced from time to time by mutual
agreement of the Parties. Any and all monies received after the Effective Date
by Solutia or Monsanto from any Person other than Monsanto or Solutia or their
respective insurers, including any PRPs (as to any Cost Recovery Cases for
Covered Sites, collectively the “Third Party Recoveries”), with respect to the
Shared Sites shall be split between the Parties such that Monsanto shall receive
one third (1/3) of each such Third Party Recovery and Solutia shall receive two
thirds (2/3) of each such Third Party Recovery. A Party receiving a Third Party
Recovery with respect to a Shared Site shall (i) notify the other Party in
writing of the receipt and amount of such Third Party Recovery and (ii) pay to
the other Party such other Party’s portion of the Third Party Recovery in
immediately available funds, in each case within five (5) Business Days of
receipt of such Third Party Recovery.
          (c) Notwithstanding Section 3.05(b), Solutia shall, with respect to
any Cost Recovery Case with respect to any Shared Site, be entitled, at its own
expense, to select counsel to represent it with respect to any issues relating
to any liability or potential liability of Solutia which is independent of its
liability arising from activities that occurred prior to the Solutia Spinoff.
          (d) Third Party Recoveries with respect to the Retained Sites received
by Monsanto after the Effective Date shall be transferred promptly to Solutia
and Third Party Recoveries with respect to the Retained Sites received by
Solutia shall be Solutia’s property.
          (e) Third Party Recoveries with respect to the Legacy Sites received
by Solutia after the Effective Date shall be transferred promptly to Monsanto
and Third Party Recoveries with respect to the Legacy Sites received by Monsanto
shall be Monsanto’s property.
          (f) Solutia shall be entitled, at its own expense, to select counsel
to represent it with respect to any issues relating to its liability or
potential liability, with respect to a Retained Site.
          (g) Monsanto shall be entitled, at its own expense, to select counsel
to represent it with respect to any issue relating to its or Pharmacia’s
liability or potential liability, with respect to a Legacy Site.
          (h) Solutia and Monsanto will consult and cooperate with one another
to obtain Third Party Recoveries, and, in furtherance thereof, shall provide one
another with reasonable access to the books and records and personnel in their
respective possession or control as are reasonably necessary to pursue and
obtain Third Party Recoveries. Notwithstanding the foregoing, neither Solutia
nor Monsanto shall be required to take any action pursuant to this
Section 3.05(h) if doing so would cause such Party undue hardship, unreasonably
interfere with the business or operations of such Party or require such Party to
spend more than an immaterial amount of money or incur any liability other than
an immaterial liability.
     Section 3.06 No Admission of Liability to Other Persons. Nothing in this
Agreement shall constitute or be deemed to constitute an admission of liability
on the part of Monsanto,

22



--------------------------------------------------------------------------------



 



Solutia or any of their Affiliates in respect of any Environmental Liability
other than as between Monsanto and Solutia as expressly set forth in this
Article III.
     Section 3.07 Cooperation. In connection with Environmental Remediation at
the Retained Sites and Legacy Sites, Solutia shall provide Monsanto with the
reasonable use of Solutia property and Monsanto shall provide Solutia with the
reasonable use of Monsanto property, for management of material generated by
such Environmental Remediation; provided, that such use of property will not
have a material adverse impact on Solutia and/or Monsanto, as the case may be.
ARTICLE IV
DISBURSEMENTS
     Section 4.01 Disbursements.
          (a) Distributions from the Unallocated Account. Except as provided in
Section 3.04(d)(v) with respect to the Environmental Account, Funding Co shall
disburse the Funds, or any portion thereof, only in accordance with this
Section 4.01. So long as there are Funds remaining in the Unallocated Account,
Solutia shall have the right, at any time and from time to time (and as often as
it desires but in any event not more than once in any given two week period), to
deliver to Funding Co and Monsanto a written statement (an “Unallocated
Reimbursement Statement”) setting forth any Solutia Legacy Liabilities
(including the Solutia Payments and Solutia’s portion of the Shared Payments)
paid by Solutia but unreimbursed as to which Solutia has decided to seek
reimbursement from the Funds on deposit in the Unallocated Account (the
“Unallocated Expenses”) and the portion, if any, of such Unallocated Expenses
that exceeds the amount of the Funds then on deposit in the Unallocated Account.
As promptly as practicable, but in any event within ten (10) Business Days of
Monsanto’s receipt thereof (such ten (10) Business Day period, the “Monsanto
Unallocated Review Period”), Monsanto shall either (x) approve such Unallocated
Reimbursement Statement in its entirety by delivering to Solutia a written
notice thereof and/or (y) based on its reasonable, good faith judgment, object,
in whole or in part, thereto by delivering to Solutia a written notice (an
“Unallocated Objection Notice”) setting forth the items and amount in dispute
(such amount, the “Disputed Unallocated Amount”) and the reasonable good faith
basis for such objection. If Monsanto timely delivers to Solutia an Unallocated
Objection Notice to only a part of an Unallocated Reimbursement Statement, such
Unallocated Reimbursement Statement shall become final and binding on all the
parties hereto with respect to any and all items of Unallocated Expenses not
specifically identified in such Unallocated Objection Notice. If Monsanto shall
fail to timely deliver to Solutia an Unallocated Objection Notice, Monsanto
shall be deemed to have approved all Unallocated Expenses contained in the
relevant Unallocated Reimbursement Statement and such Unallocated Reimbursement
Statement and Monsanto’s approval with respect to the Unallocated Expenses set
forth therein shall become final and binding on all parties hereto. If Monsanto
shall timely submit an Unallocated Objection Notice, the parties shall, during
the fifteen (15) day period following Solutia’s receipt of such Unallocated
Objection Notice, negotiate in good faith to reach agreement as to the portion,
if any, of the Disputed Unallocated Amount which is properly payable (the
“Unallocated Payable Amount”). If the Parties are unable to resolve Monsanto’s
objection to the Unallocated Reimbursement Statement within such fifteen
(15) day

23



--------------------------------------------------------------------------------



 



period, the Unallocated Payable Amount shall be determined in accordance with
Article IX hereof.
          (b) Payment Procedures. Any and all Unallocated Expenses set forth in
an Unallocated Reimbursement Statement in respect of which Monsanto (x) timely
delivers an Unallocated Approval Notice (y) timely delivers an Unallocated
Objection Notice and which Unallocated Expenses are not specifically identified
in such Unallocated Objection Notice or (z) fails to timely deliver an
Unallocated Objection Notice shall, in each case, be an “Approved Unallocated
Amount.” Any and all Approved Unallocated Amounts and Unallocated Payment
Amounts shall be paid as set forth in this Section 4.01(b). Funding Co shall
make or cause to be made payment from the Unallocated Account to Solutia in the
amount of any Approved Unallocated Amount, as promptly as practicable but in any
event within one (1) Business Day following the expiration of the Monsanto ELC
Review Period, in accordance with wire transfer and account instructions either
contained or confirmed in the relevant Unallocated Reimbursement Statement.
Funding Co shall make or cause to be made payment from the Unallocated Account
to Solutia in the amount of any Unallocated Payment Amount as soon as
practicable, but in any event within five (5) Business Days after the date upon
which such amount becomes an Unallocated Payment Amount, in accordance with wire
transfer and account instructions either contained or confirmed in the relevant
Unallocated Reimbursement Statement.
ARTICLE V
INDEMNIFICATION
     Section 5.01 Indemnification Obligations of Solutia. After the Effective
Date, Solutia shall indemnify Monsanto and its Affiliates, directors, officers,
employees, employee benefit plans, successors and assigns (collectively,
“Monsanto Indemnified Parties”) and shall indemnify Pharmacia and its
Affiliates, directors, officers, employees, successors and assigns
(collectively, “Pharmacia Indemnified Parties”) pursuant to the Pharmacia
Indemnity Exhibit and save and hold each of them harmless against, and pay on
behalf of or reimburse Monsanto Indemnified Parties and Pharmacia Indemnified
Parties as and when incurred for any loss, liability, action, cause of action,
cost, damage or expense, whether or not arising out of third party claims
(including interest, penalties, reasonable attorneys’, consultants’ and experts’
fees and expenses) (collectively, “Losses”, and each a “Loss”), which any
Monsanto Indemnified Party or Pharmacia Indemnified Party suffers, sustains or
becomes subject to, as a result of or arising out of:
          (a) any Environmental Liability in connection with the Retained Sites;
          (b) any Environmental Liability in connection with the Shared Sites
for which Solutia is liable pursuant to Section 3.04 above;
          (c) Solutia Tort Claims;
          (d) failure of Solutia to pay any amounts required to be paid by
Solutia (i) pursuant to the Anniston Settlement Agreement as specified in the
Anniston Side Letter or (ii) to the education trust fund pursuant to Section VI
of the Anniston Consent Decree, or failure of Solutia to honor any other
obligation of Solutia under the Anniston Settlement Agreement;

24



--------------------------------------------------------------------------------



 



          (e) the PENNDOT Case; provided, that in no event shall Solutia be
required to indemnify Monsanto Indemnified Parties or Pharmacia Indemnified
Parties in respect of any Losses suffered by Monsanto Indemnified Parties or
Pharmacia Indemnified Parties described in this clause (e) to the extent the
aggregate amount of all such Losses exceeds $20 million; and
          (f) the Chemicals Liabilities; provided, that in no event shall
Solutia be required to indemnify Monsanto Indemnified Parties or Pharmacia
Indemnified Parties in respect of any Losses suffered by Monsanto Indemnified
Parties or Pharmacia Indemnified Parties described in this clause (f) to the
extent that (i) Monsanto agreed to indemnify Solutia Indemnified Parties for
such Losses pursuant to Section 5.02 or (ii) such Losses relate to “claims” (as
defined in section 101(5) of the Bankruptcy Code) that are not satisfied in full
under the Plan arising in connection with or related to Pharmacia’s or Solutia’s
non-qualified plans or arrangements at issue in Miller v. Pharmacia Corporation,
Case No. 4:04CV981.
     If and to the extent any provision of this Section 5.01 is unenforceable
for any reason, Solutia hereby agrees to make the maximum contribution to the
payment and satisfaction of the Loss for which indemnification is provided for
in this Section 5.01 that is permissible under applicable laws.
     Section 5.02 Indemnification Obligations of Monsanto. After the Effective
Date, Monsanto shall indemnify Solutia and its Affiliates, directors, officers,
employees, employee benefit plans, successors and assigns (collectively,
“Solutia Indemnified Parties”) and save and hold each of them harmless against,
and pay on behalf of or reimburse Solutia Indemnified Parties as and when
incurred for any Losses which any Solutia Indemnified Party suffers, sustains or
becomes subject to, as a result of or arising out of:

  (a)   any Environmental Liability in connection with the Legacy Sites;     (b)
  any Environmental Liability in connection with the Shared Sites for which
Monsanto is liable pursuant to Section 3.04 above;     (c)   any Legacy Tort
Claims; and     (d)   the Agricultural Liabilities.

     If and to the extent any provision of this Section 5.02 is unenforceable
for any reason, Monsanto hereby agrees to make the maximum contribution to the
payment and satisfaction of the Loss for which indemnification is provided for
in this Section 5.02 that is permissible under applicable laws.
     Section 5.03 Manner of Payment. Any indemnification owing pursuant to this
Article V shall be effected by wire transfer of immediately available funds from
the Indemnitor to an account designated in writing by the Indemnitee within
fifteen (15) days after the final determination of the amount thereof pursuant
to this Article V. The amount of any Losses for which indemnification is
provided under this Article V shall be computed net of any third-party insurance
proceeds and recoveries in respect of third party indemnification obligations
actually received by the Indemnitee in connection with such Losses. The
Indemnitee shall use its commercially reasonable efforts to obtain recovery in
respect of any Losses from any insurer or

25



--------------------------------------------------------------------------------



 



other third party indemnity which is available in respect of such Losses. If an
Indemnitee receives such insurance proceeds or indemnification recoveries in
connection with Losses for which it has received indemnification, such party
shall refund to the Indemnitor the amount of such insurance proceeds or recovery
when received, up to the amount of indemnification received.
     Section 5.04 Indemnification Claims. Any indemnification claim which is not
a result of a third party claim shall be asserted by written notice given by the
Indemnitee to the Indemnitor. The Indemnitor shall have a period of thirty
(30) days after the receipt of such notice within which to respond thereto. If
the Indemnitor does not respond within such 30-day period, it shall be deemed to
have rejected such claim in whole. If the Indemnitor does not respond within
such 30-day period or rejects such claim in whole or in part, the Indemnitee
shall be free to pursue such remedies as may be available to such party under
Article IX.
     Section 5.05 Third Party Claims
          (a) If there occurs an event which a party asserts is an indemnifiable
event pursuant to this Article V, the party or parties seeking indemnification
(the “Indemnitee”) shall notify the other party or parties obligated to provide
indemnification (the “Indemnitor”) promptly in writing specifying the facts
constituting the basis for such claim and the amount, to the extent known, of
the claim asserted. If such event involves (i) any third party claim or (ii) the
commencement of any suit, action, proceeding, investigation or other claim (a
“Proceeding”) by a third Person (such third party claim and Proceeding
hereinafter referred to collectively as a “Third Party Claim”), the Indemnitee
will give such Indemnitor prompt written notice of such Third Party Claim or the
commencement of such Proceeding; provided, that the failure to provide prompt
notice as provided herein (whether with respect to a Third Party Claim or
otherwise) will relieve the Indemnitor of its obligations hereunder only to the
extent that such failure prejudices the Indemnitor hereunder. In case any such
Third Party Claim shall be brought against any Indemnitee, it shall notify the
Indemnitor of the commencement thereof promptly in writing specifying the facts
constituting the basis for such claim and the amount, to the extent known, of
the claim asserted.
          (b) The Indemnitor shall be entitled to participate in the defense of
any Third Party Claim and to assume the defense thereof, with counsel selected
by the Indemnitor; provided, that the Indemnitor notifies the Indemnitee in
writing of its election to assume such defense within twenty (20) Business Days
of receipt of notice from the Indemnitee of such Third Party Claim. After notice
from the Indemnitor to the Indemnitee of such election so to assume the defense
thereof, the Indemnitor shall not, except as provided in the next sentence, be
liable to the Indemnitee for any legal expenses of other counsel or any other
expenses subsequently incurred by such party or parties in connection with the
defense thereof. Notwithstanding the Indemnitor’s election to so assume the
defense of any such Third Party Claim, the Indemnitee shall have the right to
employ separate counsel (including local counsel) and participate in (but not
control) such defense; provided, that the Indemnitor shall bear the reasonable
fees and expenses of such separate counsel only if (x) the defendants in any
such Proceeding include both the Indemnitee and the Indemnitor and the
Indemnitee has legal defenses available to it which are different from or
additional to those available to the Indemnitor; provided further, that, in each
case, with respect to each Indemnitee in such circumstance, the Indemnitor shall
not be

26



--------------------------------------------------------------------------------



 



required to bear the fees and expenses of more than one firm of attorneys in
addition to one firm of local counsel in each jurisdiction where the primary
counsel is not admitted to practice and where local counsel is necessary, or
(y) counsel for the Indemnitor shall authorize in writing the Indemnitee to
employ separate counsel at the expense of the Indemnitor.
          (c) The Indemnitor and the Indemnitee agree to cooperate fully with
each other and their respective counsel in connection with the defense,
negotiation of settlement or settlement of any such Third Party Claim, including
providing access to any relevant books and records, properties, employees,
representatives and advisors (regardless of whether the Indemnitor has assumed
the defense thereof). If the Indemnitor assumes the defense of a Third Party
Claim, no settlement or compromise thereof may be effected (x) by the Indemnitor
without the written consent of the Indemnitee (which consent shall not be
unreasonably withheld or delayed) unless (1) there is no finding or admission of
any violation of law or any violation of the rights of any Person by any
Indemnitee and no adverse effect on any other third party claims that may be
made against any Indemnitee and (2) it involves solely the payment of monetary
damages and all relief provided is paid or satisfied in full by the Indemnitor
or (y) by the Indemnitee without the consent of the Indemnitor, except to the
extent it involves only equitable or other non-monetary relief not binding on
any party other than the Indemnitee and ten (10) Business Days prior written
notice is given to the Indemnitor. If the Indemnitor elects not to assume the
defense of a Third Party Claim, the Indemnitee may assume the defense of any
such Third Party Claim with counsel selected by the Indemnitee, and the
Indemnitor shall bear reasonable fees and expenses of such counsel. In no event
shall an Indemnitor be liable for any settlement effected without its written
consent (which consent shall not be unreasonably withheld or delayed).
     Section 5.06 Subrogation. In the event of payment by an Indemnitor to an
Indemnitee in connection with any Third Party Claim, the Indemnitor shall be
subrogated to and shall stand in the place of the Indemnitee as to any events or
circumstances in respect of which the Indemnitee may have any right or claim
relating to such claim against any claimant or plaintiff asserting such claim.
The Indemnitee shall cooperate with the Indemnitor in a reasonable manner, and
at the cost and expense of the Indemnitor, in prosecuting any subrogated right
or claim, including permitting the Indemnitor to bring suit against such third
party in the name of the Indemnitee.
     Section 5.07 Subsidiary Guarantees. The indemnification obligations of
Solutia pursuant to this Article V shall be guaranteed by certain domestic
subsidiaries of Solutia pursuant to the agreement set forth on Exhibit J;
provided, that, notwithstanding anything to the contrary in this Section 5.07,
such guarantee shall in no event limit in any way whatsoever Solutia’s ability
to (a) obtain any financing or refinancing (and such guarantee shall be
subordinated on customary terms to, but not terminated by, any guarantee
required in connection with any financing or refinancing) or (b) acquire or sell
any assets or businesses of Solutia (including the stock of any direct or
indirect Subsidiary of Solutia), in each case in bona fide arm’s length third
party transactions. Upon any sale by Solutia of the stock of a direct or
indirect subsidiary that has executed such a guarantee in a bona fide arm’s
length third party transaction, the guarantee provided by such subsidiary
pursuant to this Section 5.07 shall automatically terminate and be of no further
force or effect.

27



--------------------------------------------------------------------------------



 



ARTICLE VI
CERTAIN TAX MATTERS
     Section 6.01 Net Operating Loss Carryforwards. Prior to transferring any
common stock of Solutia received by Monsanto on the Effective Date in connection
with the consummation of the Plan, Monsanto shall consider the potential impact,
if any, of such transfer on the net operating loss carryforwards of Solutia.
Monsanto shall take commercially reasonable steps, consistent with its business
judgment, to structure any such transfer in a manner that is designed to
mitigate or eliminate any such potential tax impact. Solutia shall not apply the
provisions of Section 382(l)(5) of the Internal Revenue Code of 1986, as amended
(“Code”), to the ownership change resulting from the Plan in accordance with
Section 382(l)(5)(H) of the Code and Treasury Regulation Section 1.382-9(i)
without the prior written consent of Monsanto.
     Section 6.02 Treatment of Funding Co. Each of the parties hereto
acknowledges that on the date hereof for federal (and, where applicable, state
and local) income tax purposes, Funding Co is a “disregarded entity,” as
described in Treasury Regulation section 301.7701-3, wholly-owned by Solutia.
Neither Solutia nor Monsanto shall take any action or any position on any tax
return, financial statement, regulatory filing or other statement inconsistent
with the treatment of Funding Co as a disregarded entity for federal (and, where
applicable, state and local) income tax purposes.
     Section 6.03 Treatment of Earnings of Funding Co. Solutia and Monsanto
agree that Solutia will report all interest, dividend and other taxable income
of any type of Funding Co as taxable income of Solutia for federal (and, where
applicable, state and local) income tax purposes.
     Section 6.04 Distributions by Funding Co. Solutia and Monsanto agree that
for federal (and, where applicable, state and local) income tax purposes
distributions by Funding Co (whether pursuant to Section 4.01 or otherwise):
          (a) if made to Solutia, shall be disregarded, and
          (b) if made to any Person other than Solutia, shall be treated as if
made by Solutia.
     Section 6.05 Contribution to the Retiree Trust. Solutia and Monsanto agree
that for federal (and, where applicable, state and local) income tax purposes,
the contribution to the Retiree Trust shall be deducted by Solutia.
     Section 6.06 Treatment of Environmental Remediation. Solutia and Monsanto
agree that for federal (and, where applicable, state and local) income tax
purposes all amounts paid for Environmental Liabilities and Environmental
Liability Costs to be paid following the Effective Date, as provided in
Article III, shall (subject to the applicability of Section 6.04 with respect to
amounts paid by Funding Co) be deducted (or capitalized, as appropriate) by
Solutia and that any amounts paid by Monsanto or as provided in Article III
shall be treated as a capital contribution by Monsanto to Solutia on account of
the shares of Solutia received by Monsanto on account of the Monsanto Claim;
provided, that any payments of Deferred Payment Obligations and Deferred NRD
Payment Obligations by Monsanto shall be treated as a loan by Monsanto to

28



--------------------------------------------------------------------------------



 



Solutia in an amount equal to such payment and a payment by Solutia of the
underlying Environmental Liability or Environmental Liability Cost.
     Section 6.07 Effect of the Agreement. For the avoidance of doubt, this
Agreement shall have no effect on the tax treatment or characterization of
(i) any payments made, or to be made, pursuant to the Anniston Settlement
Agreement or the Anniston Side Letter or (ii) any payments made in respect of
Environmental Liabilities and/or Environmental Liability Costs prior to the
Effective Date.
     Section 6.08 Cooperation. Subject to Section 6.02 through Section 6.07,
Solutia and Monsanto agree to cooperate with each other in the preparation of
tax returns and similar filings, the defense of audits and similar inquiries and
the provision of requested tax related information. Such cooperation shall
include the provision of copies of records (at the expense of the Party
requesting such records) and making personnel of Solutia or Monsanto, as
applicable, available to the other Party. Solutia and Monsanto agree to retain
the appropriate records which may affect the determination of the liability for
taxes of either Solutia or Monsanto (or any of their respective Affiliates)
until such time as there has been a “determination” (as such term is defined in
section 1313 of the Internal Revenue Code but applied to state, local, foreign
and other taxes as well) with respect to such liability.
ARTICLE VII
COVENANTS
     Section 7.01 Further Assurances. Subject to the terms of this Agreement,
each party hereto shall use its commercially reasonable efforts to take all
actions and do all things necessary, proper or advisable in order to consummate
and make effective the transactions contemplated by this Agreement.
     Section 7.02 Business Combinations; Transfers of Covered Sites.
          (a) Notwithstanding anything herein to the contrary, in the event of a
Sale of a Party, such Party shall assign all of its rights, interests, duties,
obligations and/or liabilities under this Agreement to the acquirer of or
successor to such Party in such Sale and shall cause such acquirer or successor
to accept the assignment of the rights and interests, and to assume the duties,
obligations and liabilities, under this Agreement.
          (b) Notwithstanding anything herein to the contrary and subject to the
proviso at the end of this sentence, (i) Solutia shall have the right to sell,
transfer or otherwise dispose of all or any portion of any property Solutia owns
(other than the Anniston Restricted Properties or the Krummrich Restricted
Properties), in each case without the consent of Monsanto and without assigning
its rights and/or obligations with respect to such site under this Agreement to
the buyer of such site, (ii) any such sale, transfer or other disposition shall
not terminate and shall have no effect on the rights and obligations of Solutia,
Monsanto and/or Funding Co under this Agreement with respect to such site and
(iii) any such site that is a Retained Site shall remain a Retained Site and any
such site that is a Shared Site shall remain Shared Site, in each case,
regardless of such sale, transfer or other disposition; provided that Solutia
shall obtain the prior written consent (which consent shall not be unreasonably
withheld or delayed) of Monsanto for

29



--------------------------------------------------------------------------------



 



any sale, transfer or other disposition (excluding the execution of any
operating lease) of either the Anniston Restricted Properties or the Krummrich
Restricted Properties or any part or portion thereof.
     Section 7.03 Cooperation and Access.
          (a) Subject to Section 7.04, each of Monsanto and Solutia will permit
representatives (including legal counsel, accountants and financing sources) of
Solutia and Monsanto, respectively, to have reasonable access and duplication
rights during normal business hours to records and documents (i) reasonably
related to the Solutia Legacy Liabilities and Covered Sites or (ii) reasonably
requested for any audit, accounting, intellectual property protection,
litigation, disclosure, reporting or tax purposes. The Parties also agree to
provide each other with timely and reasonable access during normal business
hours upon prior written notice to each others personnel, counsel and
consultants with knowledge regarding Covered Sites or Solutia Legacy Liabilities
in responding to any claims or inquiries by third parties or any Governmental
Authority or court regarding same. Furthermore, each Party shall use reasonable
efforts to provide assistance to the other Party with respect to any litigation
and shall make available to the other Party, upon written request and reasonable
notice and to the extent practicable taking into consideration business demands,
its officers, directors, agents and employees for the purpose of consultation
and/or as a witness, to the extent that the requesting Party believes any such
Person may reasonably be useful or required in connection with such litigation;
provided, however, the provisions of this sentence shall not apply to litigation
between the Parties.
          (b) A Party providing records, documents or services of its directors,
officers, agents or employees to the other Party hereunder shall be entitled to
receive from such other Party, upon presentation of invoices therefor,
reimbursement of any out-of-pocket expenses reasonably incurred in providing
such records, documents or services.
          (c) With regard to Legacy Sites, Solutia shall transfer to Monsanto
all documents related to such sites and shall include any database management
technology, indexes or other materials associated with such documents whether in
Solutia’s possession or the possession of Solutia’s outside consultants and/or
counsel. With regard to Retained Sites, Monsanto shall transfer to Solutia all
documents related to such sites and shall include any database management
technology, indexes or other materials associated with such documents whether in
Monsanto’s possession or the possession of Monsanto’s outside consultants and/or
counsel. On the date hereof Solutia and Monsanto shall enter into the Transition
Services Agreement that will provide for the cooperation of Monsanto and Solutia
in the orderly transfer described in the two preceding sentences and may
mutually agree to any other arrangement regarding access and cooperation with
respect to the Covered Sites.
     Section 7.04 Confidentiality.
          (a) From and after the Effective Date, each party hereto and the
members of the Environmental Committee shall hold, and shall cause such party’s
employees, Affiliates, directors, officers, agents, attorneys, accountants,
financial and other advisors (collectively, each such party’s “Representatives”)
to hold in strict confidence any Confidential Information of any

30



--------------------------------------------------------------------------------



 



other party and, in each case, shall not disclose such Confidential Information
to any other Person; provided, however, that such Confidential Information may
be disclosed (i) to such party’s Representatives who need to know such
information for the purpose of performing such party’s obligations under this
Agreement, (ii) pursuant to subpoena or court process subject to the provisions
set forth in subsection (b) below; and (iii) to the extent such party’s
attorneys advise such party that disclosure is required by law or legal process
(including applicable securities laws and regulations and exchange rules and
regulations), in each case subject to the provisions set forth in subsection
(b) below.
          (b) In the event that any party or such party’s Representatives
receive a request (by deposition, interrogatory, request for documents,
subpoena, civil investigative demand or similar process) or reasonably believes
based on the advice of such party’s attorneys that such party is legally
required to disclose all or any part of the Confidential Information to a third
party (such party, a “Disclosing Party”), the Disclosing Party agrees to
(i) immediately notify the Confidential Party of the existence, terms and
circumstances surrounding such request and provide the Confidential Party with a
copy thereof, (ii) consult with the Confidential Party on the advisability of
taking legally available steps to resist or narrow such request and (iii) assist
the Confidential Party in seeking a protective order or other appropriate
remedy. In the event that such protective order or other remedy is not obtained
or the Confidential Party, in its sole discretion, waives compliance with the
provisions hereof, the Disclosing Party and/or the Disclosing Party’s
Representatives, as the case may be, may, at the latest time practicable,
disclose to any tribunal or requesting party only that portion of the
Confidential Information which the Disclosing Party is advised by counsel is
legally required by law, rule, regulation or binding order to be disclosed, and
shall exercise commercially reasonable efforts to obtain reliable assurance that
confidential treatment will be accorded such Confidential Information. At least
two Business Days prior to making such disclosure, the Disclosing Party shall
first disclose such information to the Confidential Party in the form in which
it is proposed to be disclosed.
     Section 7.05 Power of Attorney. Effective as of the date hereof, Pharmacia
has provided Solutia and Monsanto new powers of attorney in the form of
Exhibit M attached hereto to replace and supercede any power of attorney
provided under the Distribution Agreement.
     Section 7.06 Insurance.
          (a) Any and all amounts paid by any insurer, including KWELM and/or
Equitas (net of any commission payable to The Claro Group (formerly LECG)), to
either Monsanto or Solutia (an “Insurance Recovery”), shall be paid and payable
(i) to Solutia if and to the extent that such Insurance Recovery is paid or
payable in respect of Losses incurred by Solutia in defending or settling
Chemicals Liabilities prior to the Petition Date (and Monsanto shall promptly
pay over to Solutia any such Insurance Recovery received by Monsanto) and
(ii) to Monsanto in all other cases (and Solutia shall promptly pay over to
Monsanto any such Insurance Recovery received by Solutia). In addition, Monsanto
shall receive and be entitled to all Insurance Recoveries related to Legacy Tort
Claims and Solutia shall receive and be entitled to all Insurance Recoveries
related to Solutia Tort Claims. Notwithstanding anything to the contrary in this
Section 7.06(a), Monsanto shall pay to Solutia any and all Insurance Recoveries
to the extent such amounts relate to Solutia’s out-of-pocket expenses or
liabilities retained by Solutia pursuant to the Plan, the Plan Documents and
this Agreement. Monsanto and Solutia

31



--------------------------------------------------------------------------------



 



shall cooperate with one another and take commercially reasonable efforts to
ensure that Solutia shall have the right to have direct access to and claim
reimbursement directly against any insurance policy that provides coverage for
any Loss incurred by Solutia in defending or settling Chemicals Liabilities
prior to the Petition Date, any Solutia’s out-of-pocket expense or any liability
retained by Solutia pursuant to the Plan, the Plan Documents and this Agreement,
but not waive or terminate any such coverage.
     Section 7.07 Funding Co As Party Hereto. On the Effective Date Funding Co
shall execute this Agreement and shall become a party hereto for all purposes.
ARTICLE VIII
REPRESENTATIONS AND WARRANTIES
     Section 8.01 Representations and Warranties of Monsanto.
          (a) Monsanto is duly organized, validly existing and in good standing
under the laws of its jurisdiction of formation. Monsanto possesses all
requisite power and authority necessary to carry out the transactions
contemplated by this Agreement.
          (b) The execution, delivery and performance of this Agreement have
been duly authorized by Monsanto. Subject to Section 10.01 hereof, this
Agreement, when executed and delivered by Monsanto in accordance with the terms
hereof, shall constitute a valid and binding obligation of Monsanto, enforceable
in accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency or similar laws affecting creditors rights generally or by general
principles of equity.
          (c) The execution, delivery and performance by Monsanto of this
Agreement, and the fulfillment of and compliance with the respective terms
hereof by Monsanto, do not and shall not (i) conflict with or result in a breach
of the terms, conditions or provisions of, (ii) constitute a default under
(whether with or without the passage of time, the giving of notice or both),
(iii) give any third party the right to modify, terminate or accelerate any
obligation under, (iv) result in a violation of, or (v) require any
authorization, consent, approval, exemption or other action by or notice or
declaration to, or filing with, any Governmental Authority or court pursuant to,
(A) the organizational documents of Monsanto, (B) any law to which Monsanto is
subject, or (C) any material agreement, instrument, order, judgment or decree to
which Monsanto is subject.
          (d) Other than presence of dioxin, including all congeners of dioxin
and furans, and except as provided in Schedule 8.01(d), Monsanto has no
knowledge of any fact or circumstance at the Kanawha River site with respect to
which Environmental Remediation may be necessary.
     Section 8.02 Representations and Warranties of Solutia.
          (a) Solutia is duly organized, validly existing and in good standing
under the laws of its jurisdiction of formation. Subject to Bankruptcy Court
approval of the terms hereof, Solutia possesses all requisite power and
authority necessary to carry out the transactions contemplated by this
Agreement.

32



--------------------------------------------------------------------------------



 



          (b) The execution, delivery and performance of this Agreement have
been duly authorized by Solutia. Subject to Section 10.01 hereof, this
Agreement, when executed and delivered by Solutia in accordance with the terms
hereof, shall constitute a valid and binding obligation of Solutia, enforceable
in accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency or similar laws affecting creditors rights generally or by general
principles of equity.
          (c) The execution, delivery and performance by Solutia of this
Agreement, and the fulfillment of and compliance with the respective terms
hereof by Solutia, do not and shall not (i) conflict with or result in a breach
of the terms, conditions or provisions of, (ii) constitute a default under
(whether with or without the passage of time, the giving of notice or both),
(iii) give any third party the right to modify, terminate or accelerate any
obligation under, (iv) result in a violation of, or (v) subject to approval of
the terms hereof by the Bankruptcy Court, require any authorization, consent,
approval, exemption or other action by or notice or declaration to, or filing
with, any Governmental Authority or court pursuant to, (A) the organizational
documents of Solutia, (B) any law to which Solutia is subject, or (C) any
material agreement, instrument, order, judgment or decree to which Solutia is
subject.
     Section 8.03 Representations and Warranties of Funding Co.
          (a) Funding Co is duly organized, validly existing and in good
standing under the laws of its jurisdiction of formation. Funding Co possesses
all requisite power and authority necessary to carry out the transactions
contemplated by this Agreement.
          (b) The execution, delivery and performance of this Agreement have
been duly authorized by Funding Co. This Agreement, when executed and delivered
by Funding Co in accordance with the terms hereof, shall constitute a valid and
binding obligation of Funding Co, enforceable in accordance with its terms,
except as may be limited by applicable bankruptcy, insolvency or similar laws
affecting creditors rights generally or by general principles of equity.
          (c) The execution, delivery and performance by Funding Co of this
Agreement, and the fulfillment of and compliance with the respective terms
hereof by Funding Co, do not and shall not (i) conflict with or result in a
breach of the terms, conditions or provisions of, (ii) constitute a default
under (whether with or without the passage of time, the giving of notice or
both), (iii) give any third party the right to modify, terminate or accelerate
any obligation under, (iv) result in a violation of, or (v) require any
authorization, consent, approval, exemption or other action by or notice or
declaration to, or filing with, any Governmental Authority or court pursuant to,
(A) the organizational documents of Funding Co, (B) any law to which Funding Co
is subject, or (C) any material agreement, instrument, order, judgment or decree
to which Funding Co is subject.
     Section 8.04 No Additional Representations or Warranties. Except as
expressly provided in this Article VIII, each party acknowledges and agrees that
no party has made any representations or warranties in connection with the
transactions contemplated hereby or by the Plan.

33



--------------------------------------------------------------------------------



 



ARTICLE IX
DISPUTE RESOLUTION
     Section 9.01 Agreement to Arbitrate. Except as otherwise specifically
provided in Article V and in Section 9.02 below, the procedures for discussion,
negotiation and arbitration set forth in this Article IX shall apply to all
disputes, controversies or claims (whether sounding in contract, tort or
otherwise) that may arise out of or relate to, or arise under or in connection
with, this Agreement, or the transactions or the commercial or economic
relationship contemplated hereby (including all actions in furtherance of the
transactions contemplated hereby on or prior to the date hereof). Each party
agrees that this Article IX shall provide the sole and exclusive remedy in
connection with any dispute, controversy or claim relating to any of the
foregoing matters and irrevocably waives any right to commence any action or
proceeding in or before any Governmental Authority or court, except as expressly
provided in Section 9.02 and except to the extent provided under the Arbitration
Act in the case of judicial review of arbitration results or awards.
     Section 9.02 Bankruptcy Court Jurisdiction. Notwithstanding anything to the
contrary contained in this Agreement, for so long as the Solutia Chapter 11 Case
remains open, the Bankruptcy Court shall have exclusive jurisdiction of all
matters arising out of, and related to disputes arising in connection with the
interpretation, implementation or enforcement of this Agreement as provided for
in the Plan.
     Section 9.03 Procedures.
          (a) Any party hereto alleging that there exists a dispute or
disagreement regarding the matters covered hereby shall notify in writing the
other parties hereto of such alleged dispute or disagreement (the “Dispute
Notice”). The parties shall attempt to resolve such alleged dispute or
disagreement through good faith negotiations among the members of management of
each party designated by each party promptly following the sending or the
receipt, as applicable, of a Dispute Notice. If the parties hereto shall fail to
resolve such alleged dispute or disagreement within sixty (60) days from the
date of the Dispute Notice, then any party involved in such a dispute or
disagreement shall have the right to deliver to the other parties involved in
such dispute or disagreement a notice (an “Escalation Notice”) requiring a
meeting (which may be in person or telephonic) of the Chief Executive Officer
(each, a “CEO”) of each such party, who shall meet (either in person or
telephonically) within twenty (20) days of the delivery of the Escalation Notice
to such other parties to seek to resolve such dispute or disagreement. If such
dispute or disagreement has not been resolved within twenty (20) days of the
date of such meeting between the CEOs, then any party involved in such dispute
or disagreement shall have the right to commence an arbitration in accordance
with the provisions of this Section 9.03.
          (b) The arbitration shall be held in St. Louis, MO or such other place
as the parties to the arbitration proceeding shall otherwise agree in writing.
          (c) The arbitration proceeding shall be conducted in accordance with
the Commercial Arbitration Rules of the American Arbitration Association (“AAA”)
in effect on the date of the commencement of the arbitration. Each Party shall
nominate one arbitrator and the

34



--------------------------------------------------------------------------------



 



two arbitrators so appointed shall attempt to agree on the appointment of a
third arbitrator. If they are unable to so agree within thirty (30) days after
the second arbitrator is appointed, the third arbitrator shall be appointed by
AAA.
          (d) The decision of the panel of arbitrators shall be final, binding
and incontestable and may be used as a basis for judgment thereon in any
jurisdiction. Such decision shall include a determination as to which of the
parties shall bear the costs of the arbitration proceeding.
          (e) The parties hereby expressly agree to waive the right to appeal
from the decision of the arbitrators. Accordingly, there shall be no appeal to
any court or other authority (government or private) from the decision of the
arbitrators, and the parties shall not dispute nor question the validity of such
award before any regulatory or other authority in any jurisdiction where
enforcement action is taken by the party or parties in whose favor the award was
rendered.
          (f) Notwithstanding the foregoing, any party may at any time without
regard to any notice periods required by the provisions hereof (whether before,
during or after arbitration), and as often as is necessary or appropriate, seek
provisional or interim relief (including, without limitation, to the extent
available under applicable law, a temporary restraining order, preliminary
injunction and/or pre-judgment attachment) in a court of law.
          (g) The commencement and pendency of an arbitration under this
Section 9.03 shall not relieve any of the parties of their respective
obligations under this Agreement.
          (h) The provisions of this Article IX shall survive the termination
and/or expiration of this Agreement.
ARTICLE X
MISCELLANEOUS
     Section 10.01 Effectiveness. This Agreement shall not be effective or
binding upon the parties hereto until (a) the Exhibits hereto are in form and
substance acceptable to Solutia and Monsanto, (b) the Agreement and its terms
have been approved by Final Order of the Bankruptcy Court, (c) the Retiree
Settlement and its terms have been approved by Final Order of the Bankruptcy
Court, (d) the Plan has been confirmed by Final Order of the Bankruptcy Court,
(e) the conditions precedent to the Effective Date set forth in the Plan shall
have been satisfied or duly waived pursuant to the terms of the Plan and
(f) Solutia’s counsel has issued an opinion, in form and substance reasonably
acceptable to Monsanto, regarding Funding Co.
     Section 10.02 Expenses. Except as specifically provided in this Agreement,
all costs and expenses of any party hereto whether incurred prior to or after
the Effective Date in connection with the negotiation, preparation, execution
and delivery of this Agreement and with the consummation of the transactions
contemplated by this Agreement, including legal fees, shall be paid by such
party.
     Section 10.03 Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware (other than the
laws regarding choice of laws

35



--------------------------------------------------------------------------------



 



and conflicts of laws) as to all matters, including matters of validity,
construction, effect performance and remedies.
     Section 10.04 Notices. All notices, requests, claims demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person or by
facsimile (provided confirmation is delivered to the recipient the next day in
the case of facsimile), by nationally recognized overnight courier, or by
registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:

         
 
  If to Solutia:   General Counsel
 
      Solutia, Inc.
 
      575 Maryville Centre
 
      St. Louis, MO 63141
 
      Telephone: (314) 674-1000
 
      Facsimile: (314) 674-8703
 
            with a copy (which shall not constitute notice) to:
 
       
 
      Jonathan S. Henes
 
      Thomas W. Christopher
 
      Kirkland & Ellis LLP
 
      153 East 53rd Street
 
      New York, NY 10022
 
      Telephone: 212-446-4800
 
      Facsimile: 212-446-4900
 
       
 
  If to Monsanto:   David Snively, Esq. (General Counsel)
 
      Monsanto Company
 
      800 North Lindbergh Boulevard
 
      St. Louis, MO 63167
 
            with a copy (which shall not constitute notice) to:
 
       
 
      John C. Longmire, Esq.
 
      Willkie Farr & Gallagher LLP
 
      787 Seventh Avenue
 
      New York, NY 10019
 
      Fax: (212) 728-8111
 
       
 
      George T. Frampton, Jr., Esq.
 
      Boies, Schiller & Flexner LLP
 
      570 Lexington Avenue, 16th Floor
 
      New York, NY 10022
 
      Fax: 212-446-2350
 
       
 
      Lloyd A. Palans, Esq.
 
      Bryan Cave LLP
 
      One Metropolitan Square

36



--------------------------------------------------------------------------------



 



         
 
      211 N. Broadway
 
      St. Louis, MO 63102-2750
 
      Fax: 314-259-2020
 
       
 
      (Counsel to Monsanto)

or to such other address as any party hereto may have furnished to the other
parties by a notice in writing in accordance with this Section 10.04.
     Section 10.05 Amendment and Modification. This Agreement may be amended,
modified or supplemented only by a written agreement signed by all of the
parties hereto.
     Section 10.06 Successors and Assigns; No Third Party Beneficiaries. This
Agreement and all of the provisions hereof shall be binding upon and inure to
the benefit of the parties hereto and their successors and permitted assigns,
but, except as provided in Section 7.02, neither this Agreement nor any of the
rights, interests and obligations hereunder shall be assigned by any party
hereto without the prior written consent of the other parties. Except for the
provisions of Article V relating to Indemnitees, which are also for the benefit
of the Indemnitees, this Agreement is solely for the benefit of the parties
hereto and is not intended to confer upon any other Persons any rights or
remedies hereunder.
     Section 10.07 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     Section 10.08 Legal Enforceability. Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof. Any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Each party
acknowledges that money damages would be an inadequate remedy for any breach of
the provisions of this Agreement and agrees that the obligations of the parties
hereunder shall be specifically enforceable.
     Section 10.09 Complete Agreement. This Agreement, the Commercial and
Operating Agreements, the Plan and the Retiree Settlement Agreement shall
constitute the entire agreement between the parties hereto with respect to the
subject matter hereof and shall supercede all previous negotiations, commitments
and writings with respect to such subject matter. Solutia and Monsanto hereby
waive any claims, rights or arguments they may be able to assert on the basis
that this Agreement, the Commercial and Operating Agreements, the Plan and the
Retiree Settlement Agreement were not executed simultaneously or as part of the
same transaction. For all purposes, the Commercial and Operating Agreements
shall be integrated into this Agreement in the same way and on the same terms,
if at all, that they were integrated with the Distribution Agreement. The Plan
and its terms and the Retiree Settlement Agreement and its terms are
incorporated herein by reference. For all purposes, this Agreement the Plan and
the Retiree Settlement Agreement are an integrated and unitary contract not
subject to severability.
*       *       *       *

37



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Settlement
Agreement on the day and year first above written.

            SOLUTIA INC.
      By:   /s/ Jeffry N. Quinn         Name:   Jeffry N. Quinn        Title:  
Chairman, President and CEO     

            MONSANTO COMPANY
      By:   /s/ David F. Snively         Name:   David F. Snively       
Title:   Sr. V.P., Secretary & General Counsel     

            SFC LLC
      By:   /s/ James A. Tichenor         Name:   James A. Tichenor       
Title:   Authorized Manager     

            All notices to be provided to SFC LLC in accordance with
Section 10.04 of this
Agreement shall be addressed as follows:

          575 Maryville Centre
          St. Louis, MO 63141
                       

38